CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Exhibit 10.22

PURCHASE AND SALE AGREEMENT

HIGHLANDS RANCH SHEA CENTER II, LLC, Seller

NETREIT, INC., Purchaser

November 10, 2015

 

 

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1. Purchase And Sale

 

1

Section 1.1 Purchase and Sale

 

1

Section 1.2 Purchase Price; Payment of the Purchase Price

 

1

a. Deposit

 

1

b. Balance of Purchase Price

 

1

Section 1.3 Personal Property

 

1

a. Leases

 

1

b. Contracts.

 

1

c. Licenses, Permits and Warranties

 

1

d. Surveys and Plans

 

1

e. Leasing Materials

 

1

f. Name  

 

2

g. Tangible Personal Property

 

2

 

 

 

ARTICLE 2. Closing

 

2

Section 2.1 Closing

 

2

Section 2.2 Seller’s Closing Items

 

2

a. Deed

 

2

b. Assignment of Leases

 

2

c. Assignment of Contracts

 

2

d. Bill of Sale

 

2

e. Tenant Estoppel Letters

 

2

f. Non-Foreign Affidavit

 

2

g. Leases and Contracts

 

2

h. Owner’s Title Policy

 

2

i. Notices to Tenants

 

3

j. Other Property

 

3

k. Rent Roll

 

3

l. Amendment to Vesting Deed

 

3

Section 2.3 Purchaser’s Closing Items

 

3

a. Purchase Price

 

3

b. Assignments

 

3

Section 2.4 Other Closing Documents

 

3

Section 2.5 Conditions to Purchaser’s Obligations

 

3

a. Seller’s Representations and Warranties

 

3

b. Tenant Estoppel Letters

 

3

c. Title Evidence; Survey

 

4

d. Inspection of the Property

 

5

 

 

 

ARTICLE 3. Closing And Post-Closing Adjustments

 

8

Section 3.1 Closing Adjustments

 

8

a. Taxes and Assessments

 

8

b. Rents  

 

8

c. Security Deposits

 

9

d. Leasing Commissions

 

9

e. Tenant Improvements and Other Expenses

 

9

f. Payments under Contracts

 

10

g. Personal Property and Sales Taxes

 

10

h. Utility Charges

 

10

i. Miscellaneous Closing Costs

 

10

Section 3.2 Post-Closing Apportionments

 

10

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

Page

 

 

 

ARTICLE 4. Default

 

11

Section 4.1 Default and Termination

 

11

a. Purchaser’s Default

 

11

b. Seller’s Default

 

11

c. Termination of Agreement

 

11

 

 

 

ARTICLE 5. Casualty And Condemnation

 

11

Section 5.1 Casualty

 

11

Section 5.2 Condemnation

 

12

 

 

 

ARTICLE 6. Operation Of The Property; Leasing; Service Contracts

 

12

Section 6.1 Operation of the Property

 

12

Section 6.2 Leasing

 

12

Section 6.3 Service Contracts

 

12

 

 

 

ARTICLE 7. GENERAL DISCLAIMER

 

13

 

 

 

ARTICLE 8. MISCELLANEOUS

 

13

Section 8.1 Special Districts

 

13

Section 8.2 Confidentiality, Distribution of Information and Use of Marks

 

14

a. Confidentiality

 

14

b. Use of Marks

 

14

Section 8.3 Authority of Seller and Purchaser

 

14

a. Purchaser

 

14

b. Seller

 

15

Section 8.4 Brokers

 

15

Section 8.5 Assignability

 

15

a. Purchaser’s Assignability

 

15

b. Seller’s Assignability

 

15

Section 8.6 Notices

 

15

Section 8.7 Binding Effect

 

16

Section 8.8 Entire Agreement; Modification

 

16

Section 8.9 Headings

 

16

Section 8.10 No Merger

 

16

Section 8.11 Counterparts

 

16

Section 8.12 Severability

 

16

Section 8.13 No Waiver

 

16

Section 8.14 U.S. Dollars

 

16

Section 8.15 Construction of Agreement

 

16

Section 8.16 Governing Law; Attorneys’ Fees

 

17

Section 8.17 Recordation

 

17

Section 8.18 Relationship of Parties

 

17

Section 8.19 Exhibits; Section References

 

17

Section 8.20 Date of This Agreement

 

17

Section 8.21 Consideration

 

17

Section 8.22 Tax Deferred Exchange

 

17

Section 8.23 Cap on Limited Representations of Seller

 

17

 

 

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Exhibits

ALegal Description

BPersonal Property

CSpecial Warranty Deed

DAssignment of Leases

EAssignment of Contracts and Other Intangibles

FBill of Sale

GForm of Notice to Tenants

HEstoppel Certificate

IList of Contracts

JLeasing Commissions, Tenant Improvements, Tenant Delinquencies

KRent Roll

 

 

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

PURCHASE AND SALE AGREEMENT

THIS AGREEMENT is entered into as of the 10th day of November, 2015, by
HIGHLANDS RANCH SHEA CENTER II, LLC, a Colorado limited liability company (the
“Seller”), and NETREIT, INC., a Maryland corporation (the “Purchaser”).

ARTICLE 1.

PURCHASE AND

SALE

Section 1.1Purchase and Sale. Subject to the terms and provisions in this
Agreement, Seller agrees to sell to Purchaser and Purchaser agrees to purchase
from Seller the land described in Exhibit A to this Agreement and the buildings,
fixtures and other improvements located on that land (together called the
“Property”), known as Highlands Ranch Shea Center II, located at 1805 Shea
Center Drive, in the County of Douglas, State of Colorado, along with (a) all
easements, servitudes and other rights now belonging or appertaining to the
Property, and (b) the Personal Property described in Section 1.3.

Section 1.2Purchase Price; Payment of the Purchase Price. The price of the
Property and Personal Property is $25,325,000.00 (the “Purchase Price”). The
Purchase Price (subject to the prorations to be made under this Agreement) is
payable by Purchaser as follows:

a. Deposit. $150,000.00 (the “Initial Deposit”) has been delivered or shall be
delivered within one business day after the date of this Agreement, time being
of the essence, in the form of a cashier’s check, wire transfer or other good
funds (“Good Funds”) for immediate credit to the escrow account of Fidelity
National Title Insurance Company (the “Title Company”), at its offices at 4643
S. Ulster, Suite 500, Denver, Colorado 80237 Attention: Darren Hone, to be held
by the Title Company pursuant to the provisions of this Agreement. If Purchaser
does not terminate this Agreement pursuant to its rights under Section 2.5d
before the expiration of the Inspection Period, Purchaser shall, on or before
the last day of the Inspection Period, deliver to the Title Company an
additional $200,000.00 in Good Funds (the “Subsequent Deposit”) for immediate
credit to the Title Company’s account. As used herein, the “Deposit” shall mean
the Initial Deposit, and from and after the date, if at all, delivered by
Purchaser to the Title Company, the Subsequent Deposit, together with all
interest which shall accrue thereon. The Title Company shall invest the Deposit
in government insured interest-bearing instruments reasonably satisfactory to
both Purchaser and Seller, shall not commingle the Deposit with any funds of the
Title Company or others, and shall promptly provide Purchaser and Seller with
confirmation of the investment made. The Deposit shall be non-refundable except
as expressly set forth in this Agreement.

b. Balance of Purchase Price. The balance of the Purchase Price shall be paid to
Seller on the Closing Date in Good Funds, which payment shall be made by wire
transfer to the Title Company on or before 3:00 p.m. Mountain Time on the
Closing Date, so that the Purchase Price can be disbursed by the Title Company
in Good Funds to Seller on the Closing Date.

Section 1.3Personal Property. Included in the sale of the Property is all of the
Seller’s right, title and interest in and to the following (the “Personal
Property”):

a. Leases. All leases and rental agreements in effect as of the Closing with
respect to the Property (the “Leases”), together with any guaranties of any
Leases, and Seller’s interest in any security deposits, security interests and
prepaid rents under the Leases;

b. Contracts. The service, supply, leasing, maintenance and other contracts
entered into in connection with the operation, leasing, maintenance and repair
of the Property (the “Contracts”);

c. Licenses, Permits and Warranties. To the extent they may be transferred by
Seller and are in existence and effect (i) all licenses, permits, approvals and
authorizations required for the use and operation of the Property; and (ii)
warranties covering any portion of the Property (together, the “Licenses,
Permits and Warranties”);

d. Surveys and Plans. All existing surveys, blueprints, drawings, plans and
specifications (including, without limitation, structural, HVAC, mechanical and
plumbing plans and specifications) in Seller’s possession (the “Surveys and
Plans”);

e. Leasing Materials. All tenant lists, lease files, lease booklets, manuals and
promotional and advertising materials concerning the Property or used in
connection with the operation of the Property, to the extent they are located at
the Property or the Property

 

1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

manager’s office, but excluding any confidential or proprietary internal books
and records of Seller maintained at any of Seller’s offices, internal and
external appraisals and/or evaluations of the Property, budgets and any other
privileged or proprietary information (the “Leasing Materials”); and

f. Name. To the extent of any proprietary rights of Seller therein, the right to
use the name “Highlands Ranch Shea Center II” now used in connection with the
Property (the “Name”), provided that Seller shall retain the right to use the
Name for marketing purposes identifying the Property as a project developed by
Seller or an affiliate of Seller, but excluding any other Marks (as defined in
Section 8.2b); and

g. Tangible Personal Property. All tangible personal property owned by the
Seller and used solely in connection with the Property, including that shown on
Exhibit B attached hereto and incorporated herein by this reference (the
“Tangible Personal Property”).

ARTICLE 2.

CLOSING

Section 2.1Closing. The closing of the purchase and sale of the Property (the
“Closing”) shall be held on December 31, 2015, or on such earlier date as the
parties may agree (the “Closing Date”), beginning at 10:00 a.m. Mountain Time,
at the offices of Seller. Time is of the essence with respect to the obligations
of Seller and Purchaser to close the purchase and sale pursuant to this
Agreement on the Closing Date, except as expressly provided in this Agreement.

Section 2.2Seller’s Closing Items. At the Closing, Seller agrees to execute,
deliver and/or provide to Purchaser, or cause to be executed, delivered and/or
provided to Purchaser, the following:

a. Deed. A special warranty deed in the form of Exhibit C attached hereto and
incorporated herein by this reference (the “Deed”), conveying fee title to the
Property to Purchaser, subject only to the reservations in favor of Seller
contained therein and the Permitted Exceptions;

b. Assignment of Leases. An assignment to and assumption by Purchaser of the
Leases for the Property, in the form of Exhibit D attached hereto and
incorporated herein by this reference;

c. Assignment of Contracts. An assignment to and assumption by Purchaser of the
Contracts which Purchaser has agreed to assume under Section 6.3 below, the
Licenses, Permits and Warranties, the Surveys and Plans, the Leasing Materials,
and the Name, in the form of Exhibit E attached hereto and incorporated herein
by this reference;

d. Bill of Sale. A bill of sale transferring Seller’s interest in the Tangible
Personal Property to Purchaser, in the form of Exhibit F attached hereto and
incorporated herein by this reference;

e. Tenant Estoppel Letters. The tenant estoppel letters to be obtained in
accordance with Section 2.5b and Seller’s certificate, if any, delivered
pursuant to Section 2.5b;

f. Non-Foreign Affidavit. An affidavit stating that Seller is not a “foreign
person” within the meaning of Section 1445 of the Internal Revenue Code; and a
Colorado Department of Revenue Form 1083 indicating that no withholding is
required;

g. Leases and Contracts. Originals of all Leases and of those Contracts which
Purchaser has agreed to assume pursuant to Section 6.3 below, as well as any and
all building plans, surveys, site plans, landscaping plans, development plans,
specifications and drawings concerning the Property which are in the possession
of Seller; provided, if an original is not available, a photocopy certified by
Seller to be true and complete will be acceptable, and further provided that if
originals are held by the Property manager, a letter instructing the Property
manager to deliver those documents to Purchaser or Purchaser’s Property manager
within 3 days following Closing and acknowledged by Seller’s Property manager
shall be sufficient, provided, however, that Seller agrees to reasonably
cooperate with Purchaser following the Closing to facilitate the delivery of
such items;

h. Owner’s Title Policy. The Title Policy referred to in Section 2.5c, which may
be delivered a reasonable time after the Closing if that is the customary
practice of the Title Company;

 

2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

i. Notices to Tenants. A notice to the tenants of the Property informing them of
the sale of the Property to Purchaser, in the form of Exhibit G attached hereto
and incorporated herein by this reference; and

j. Other Property. Any bonds, warranties or guarantees which are applicable to
the Property and which are in existence and transferable, and all keys, codes
and electronic cards to all locks on the Property to the extent in the
possession and control of Seller;

k. Rent Roll. An updated Rent Roll (as defined herein) for the Property and an
updated Exhibit K, each certified to be true, correct and complete in all
material respects by Seller.

l. Amendment to Vesting Deed. A recorded copy of an amendment to that certain
Special Warranty Deed (the “Vesting Deed”) recorded August 21, 2000, in Book
1884 at Page 2083 of the County real property records, pursuant to which Seller
was conveyed title to the Property, that amends the “Use Limitation Period”, as
defined therein, to expire on the date that is 10 years after the date of the
Closing and expands the “Use Limitations”, as defined therein, to include
medical office purposes.

Section 2.3Purchaser’s Closing Items. At the Closing, Purchaser agrees to
execute, deliver and/or provide to Seller, or cause to be executed, delivered
and/or provided to Seller, the following:

a. Purchase Price. The balance of the Purchase Price as provided in Section
1.2b; and

b. Assignments. The assignment and assumption agreements executed and delivered
by Seller pursuant to Section 2.2.

Section 2.4Other Closing Documents. In addition to the documents referred to in
Section 2.2 and Section 2.3, each party agrees to execute and deliver at the
Closing such other documents as may be required in this Agreement or as may be
necessary to carry out its obligations under this Agreement.

Section 2.5Conditions to Purchaser’s Obligations. The obligation of Purchaser to
purchase the Property pursuant to this Agreement is subject to the fulfillment
on or prior to the Closing Date, as provided below, of each of the following
conditions, except to the extent waived by Purchaser:

a. Seller’s Representations and Warranties. All representations and warranties
of Seller set forth in Section 2.5d.iii shall be true in all material respects
as of the Closing Date;

b. Tenant Estoppel Letters. Seller shall have obtained estoppel letters in the
form required by the particular Leases, from tenants which, in the aggregate,
generate 90% of the monthly Base Rent under the current Leases of the Property,
including each of the tenants under leases for 5,000 or more square feet each
(“Major Tenants”). The estoppel letters shall be on the form attached as Exhibit
H hereto and incorporated herein by this reference; provided, however, that in
the event any Leases permit a tenant to provide an estoppel letter on a
specified form, or to the extent the Purchaser’s lender or a national chain
tenant utilizes its own form of estoppel letter, should said tenant(s) execute
that form of estoppel letter rather than the form in Exhibit H, Purchaser shall
accept that form. The Estoppel Letters shall be delivered to Purchaser at least
three (3) business days prior to the Closing Date. If on the Closing Date Seller
has obtained estoppel letters from tenants which generate less than 90% of such
Base Rent, Seller may satisfy this condition by executing and delivering to
Purchaser at the Closing its own certificate in the form attached as Exhibit H
with respect to space leased to tenants who have not delivered estoppel letters
and which will cause the space covered by estoppel letters and Seller’s
certificates to equal or exceed this 90% requirement, provided that such
Seller’s certificates shall not be permitted for any Major Tenant or for more
than 5% of the monthly aggregate Base Rent under the current Leases of the
Property. Seller shall be deemed to have represented and warranted each item of
information contained in its certificate delivered to Purchaser as to each of
those Leases, which representations and warranties shall survive for a period
terminating on the earlier of (i) 9 months from the Closing Date; or (ii) the
date on which Purchaser has received an executed estoppel letter signed by the
tenant under the Lease in question confirming such item of information. If
Seller has not obtained estoppel letters from such tenants by the Closing Date,
Seller may, in lieu of giving its own certificates, adjourn the Closing Date for
up to 45 days to allow it additional time to satisfy this requirement (but
without waiving the right to deliver its own certificates at the end of the
adjournment period), by written notice to Purchaser delivered at or prior to the
Closing Date, which regardless of the aforementioned shall be no later than
December 31, 2015. Purchaser shall have two (2) business days following its
receipt of the last of the required estoppel letters and Seller’s certificates
to review and either approve or disapprove all of the same. Purchaser’s failure
to notify Seller in writing of its disapproval of any estoppel letters or
certificates, together with the reasons for any disapproval, within such five
(5) business day period shall be deemed Purchaser’s approval thereof. Purchaser
may

 

3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

only disapprove any estoppel letters or Seller’s certificates in the event they
contain information inconsistent with the Rent Roll and/or Leases provided to
Purchaser by Seller and/or in the event they disclose a breach of the Lease by
either the landlord or the tenant or in the event they contain any adverse
matters or claims or contain matters inconsistent with Seller’s representations
in this Agreement. In the event that Purchaser fails to approve the estoppel
letters or Seller certificates or Seller is unable to deliver the estoppel
letters required herein or its own certificates in lieu thereof, Purchaser may
either (i) terminate this Agreement, in which case the Deposit shall be returned
to Purchaser, or (ii) Purchaser may waive this condition precedent and proceed
to Closing, which election shall be stated in Purchaser’s notification. Seller
and Purchaser agree to cooperate with each other and to use good faith efforts
for up to three months after the Closing to obtain any tenant estoppel letters
missing at the Closing.

c. Title Evidence; Survey.

i. Title Evidence. Within 5 days after the date of this Agreement, Seller shall
cause the Title Company to deliver to Purchaser a preliminary title insurance
commitment issued by the Title Company (the “Commitment”) pursuant to which the
Title Company will commit to issue an ALTA Policy (the “Title Policy”) complying
with the requirements of this Section 2.5 and showing the status of record title
to the Property, together with copies of all recorded documents listed as
exceptions to title on Schedule B-2 of the Commitment (collectively, the
“Exception Documents”). Seller shall pay the base premium for the Title Policy,
and Purchaser shall pay the cost, if any, for the endorsements it wants to the
Title Policy. Seller agrees to cause the Title Company (a) to delete standard
printed exception nos. 1, 2, 3 and 5, from the Title Policy, (b) to modify
standard printed exception no. 4 so that it only applies to any lien, or right
to a lien, for services, labor or materials imposed by law and not shown by the
public records, for matters contracted for or agreed to by Purchaser, or its
agents and/or assigns, and (c) to modify standard printed exception no. 6 for
real property taxes and assessments for the Property to apply only to real
property taxes and assessments for the year in which Closing occurs and
subsequent years. Seller agrees to deliver to the Title Company at the Closing a
mechanic’s lien affidavit reasonably acceptable to the Title Company certifying
that all work on the Property requested by Seller or its employees or agents
(including the Property manager) has been paid in full or that provision has
been made by Seller for payment in full in the ordinary course of business.  The
Commitment, the Exception Documents, and the Survey (defined below) are referred
to as the “Title Materials.”

ii. Title Objections; Permitted Encumbrances. If, from its review of the Title
Materials, Purchaser believes that any encroachment on the Property or any
exception to title shown in the Title Materials or Survey (as defined below)
would, in Purchaser’s sole judgment, adversely affect the Property (“Title
Objections”), Purchaser shall deliver to Seller written notice (the “Objection
Notice”) of the Title Objections no later than 15 days after it has received
each of the Title Materials. During the five-day period following Seller’s
receipt of the Objection Notice, Seller may elect (but shall have no obligation)
to remove or cure or, with Purchaser’s consent, which consent shall not be
unreasonably withheld, to obtain title insurance over any Title Objections, and,
if Closing is scheduled to occur during that five-day period, the Closing Date
shall, at Seller’s option, be extended for up to 30 days to enable Seller to
take any of these actions (the “Cure Period”) so long as Closing is not extended
beyond December 31, 2015. If Seller does not elect to or is unable to remove or
cure or, with Purchaser’s consent, to obtain title insurance over all such Title
Objections prior to the end of the Cure Period, Purchaser may, by written notice
(the “Election Notice”) given to Seller within two business days after the end
of the Cure Period, elect:

(1) if requested by Seller, to grant Seller an additional period of up to 30
days to cure or remove or, if applicable, to obtain title insurance over all
uncured or unremoved Title Objections and, if Closing is scheduled to occur
during that time period, the date of Closing shall be extended accordingly so
long as Closing is not extended beyond December 31, 2015; or

(2) to waive all uncured or unremoved Title Objections; or

(3) to terminate this Agreement, whereupon the Deposit shall be returned to
Purchaser, after which Seller and Purchaser shall have no further obligation or
liability hereunder except as otherwise expressly provided in this Agreement.

If Seller does not receive an Objection Notice within that 10-day period, or
after receiving an Objection Notice does not receive an Election Notice within
that two business-day period, Purchaser shall be deemed to have accepted the
status of title to the Property as disclosed by the Title Materials, and to have
waived any uncured and unremoved Title Objections.

iii. Permitted Exceptions. Any matter that is disclosed in the Title Materials,
and to which Purchaser does not object pursuant to subsection ii or iv (or to
which Purchaser so objects but subsequently waives or consents to title
insurance over) other than the Liens (as defined in subsection v below) shall be
“Permitted Exceptions.”

 

4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

iv. Additional Defect of Title. If, at any time prior to the Closing, Purchaser
becomes aware of any encumbrance on or defect in title to the Property that is
not a Permitted Exception and that was not disclosed in the Title Materials, and
which would otherwise qualify for an Objection Notice (an “Additional Title
Objection”), Purchaser shall give Seller written notice of the Additional Title
Objection no later than 7 days after the date on which Purchaser first becomes
aware of it, which shall be subject to the same rights, requirements, elections
and waivers as an Objection Notice and Election Notice given under this
subsection iv.

v. Seller’s Obligation to Remove Certain Liens. Notwithstanding anything to the
contrary in this Section 2.5c, Seller shall be obligated to remove from title to
the Property at Closing, and without any extension of the Closing Date, any
deeds of trust and mortgages that encumber the Property as of Closing and any
mechanic’s and material men’s liens or other exception to title which qualify as
Title Objections and that were created by the actions of Seller after the date
of this Agreement and that encumber the Property as of Closing (collectively,
the “Liens”), and Purchaser agrees that Seller may use the proceeds of the
Purchase Price for that purpose.   Furthermore, the Liens shall not constitute
Permitted Exceptions regardless of whether they are disclosed by the Title
Materials or objected to by Purchaser, and Purchaser shall have no obligation to
object to the Liens under subsection ii or iv.

vi. Survey. Within 5 days after the date of this Agreement, Seller shall deliver
to Purchaser a preliminary ALTA/ACSM Land Title Survey of the Property dated
April 7, 2015 (the “Survey”), prepared by AzTec Consultants, Inc., certified to
Seller and Title Company, which Seller shall cause to also be certified to
Purchaser and to Purchaser’s lender (provided that Purchaser timely identifies
such lender to Seller) within 30 days after the date of this Agreement.

d. Inspection of the Property.

i. Access Prior to Closing; Rent Roll; Inspection Period. At any time prior to
the Closing Date, Purchaser and its authorized agents and employees shall have
the right to enter the Property during reasonable business hours for the
purposes of conducting environmental and other studies and inspections, provided
that those operations are conducted in such a manner as not to damage the
Property or create liability on Seller. Seller will provide Purchaser with a
list of all Contracts in effect on the date of this Agreement and a rent roll
for the last calendar month ending prior to the date of this Agreement, listing
all of the existing Leases and the amount of security deposits held under each
of those Leases, in the form of Exhibit K attached hereto and incorporated
herein by this reference (the “Rent Roll”). All entries, studies and inspections
shall be conducted so as not to disturb any tenants or unreasonably interfere
with the operation or management of the Property.  Purchaser shall advise Seller
at least 24 hours in advance of any such entry, study or inspection and of the
name or names of the persons who will be making, and the nature of, the entry,
study or inspection. Seller or its authorized employee or agent shall have the
right to be present during each such entry, study and inspection. All entries on
and inspections or studies of the Property shall be at the sole risk and expense
of Purchaser, and Purchaser shall indemnify and hold Seller harmless from and
against any and all liens, claims, demands, injuries, damages, costs, expenses
(including also reasonable attorney’s fees) or liability incurred by or asserted
against Seller or the Property as a result of any of those entries, inspections
or studies, which obligations shall survive the Closing or any termination of
this Agreement.

Seller will make available to Purchaser and its authorized agents and employees,
through its electronic data room, copies of all Leases, Contracts and other
relevant due diligence documents as listed on the attached Exhibit L pertaining
to the Property or the Personal Property in Seller’s or the Property manager’s
possession; provided, however, to the extent uploading any such due diligence
documents would be unreasonably burdensome on Seller, as an alternative to
uploading such documents, Seller shall have the option to make such documents
available to Purchaser at Seller’s offices for copying. All such copies and
information shall be subject to Section 2.5d.ii and Section 2.5d.iii and, in
particular, any studies or tests of the soil, environment or other conditions or
matters shall be furnished without any representation or warranty by Seller,
express or implied, as to their accuracy, completeness or otherwise. Seller
shall not knowingly conceal any information requested by Purchaser pursuant to
this Section or delete any portion of documents furnished to Purchaser.

If for any reason or for no reason Purchaser, in its sole discretion, is not
satisfied with the results of such studies or inspections, Purchaser shall have
the right to terminate this Agreement by giving notice to Seller on or before
5:00 p.m. Mountain Time on December 11, 2015 (the “Inspection Period”), time
being of the essence, in which event this Agreement shall terminate, the Deposit
shall be returned to Purchaser, and neither party shall have any further
obligations or liability under this Agreement except as expressly provided
herein; otherwise Purchaser shall be deemed to be satisfied with the condition
of the Property and its suitability for Purchaser’s use and this Agreement shall
continue in full force and effect.

 

5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

If this Agreement is terminated for any reason, then (a) within 30 days after
termination Purchaser shall repair any damage caused by any of those entries,
inspections or studies so as to restore the Property to its same condition
before the damage; and (b) if requested by Seller, within the same 30-day period
Purchaser shall deliver to Seller all written studies, inspections, reports,
records and other documents it obtained from Seller or the Property manager with
regard to the Property, or, if requested by Seller, Purchaser shall destroy all
such documents; and (c) Purchaser shall maintain in confidence all information
it obtained about the Property.

ii. Sale “As Is.” Purchaser agrees and acknowledges that, except as set forth in
Section 2.5d.iii below and as provided further in ARTICLE 7:

(1) Purchaser is acquiring the Property in its “as is” condition;

(2) Purchaser is relying upon the results of its own investigation concerning
the Property; and

(3) SELLER HAS NOT MADE AND DOES NOT MAKE ANY REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, TO PURCHASER OR TO ANY OTHER PERSON OR ENTITY ABOUT THE
PHYSICAL CONDITION OF THE PROPERTY OR ITS SUITABILITY FOR ANY USE OR PURPOSE,
INCLUDING BUT NOT LIMITED TO CURRENT OR PAST COMPLIANCE WITH ENVIRONMENTAL AND
HAZARDOUS WASTE LAWS, AND PURCHASER SHALL MAKE ITS OWN DETERMINATION AS TO THE
CONDITION OF THE PROPERTY AND ITS SUITABILITY FOR PURCHASER’S PURPOSES, AS TO
WHETHER HAZARDOUS OR TOXIC MATERIALS WERE USED, RELEASED OR STORED ON THE
PROPERTY OR CONSTITUTE A PRESENT HAZARD WITH RESPECT TO THE PROPERTY, AND
OTHERWISE.

iii. Limited Representations of Seller. Notwithstanding anything herein to the
contrary, Seller warrants and represents to Purchaser that to the actual present
knowledge of Peter A. Culshaw and Michael A. Brown (the “Employees”), without
inquiry or investigation:

(1) The Property is free of "Hazardous Materials" and is otherwise in compliance
with all applicable "Environmental Requirements" (as hereinafter defined). The
term “Hazardous Materials” shall mean any waste, industrial by-product, chemical
or hazardous substance of any nature, including without limitation,
hydrocarbons, radioactive materials, phenylchlorobenzenes (PCBs), friable
asbestos, pesticides, herbicides, pesticides or herbicide containers, untreated
sewage, industrial process sludge, petroleum or petroleum by-products (including
but not limited to crude oil or any fraction thereof, natural gas, natural gas
liquids, liquefied natural gas or synthetic gas usable for fuel or any mixture
thereof), polychlorinated biphenals, urea formaldehyde, radon gas, medical
waste, or other regulated materials that may cause cancer of reproductive
toxicity, or any "hazardous substance," "hazardous material," "hazardous waste,"
or "toxic substance," as such terms are defined in the Environmental
Requirements; provided, however, “Hazardous Materials” shall not include
commercially reasonable amounts of such materials used in the ordinary course of
operation of the Property. The term “Environmental Requirements” shall mean any
applicable environmental requirement of federal, state or local law, statute,
ordinance or regulation, or applicable court or administrative order or decree,
or applicable private agreement. Seller has received no written notice from a
governmental authority that the Property is in violation of the Environmental
Requirements, and Seller has no actual knowledge of any underground storage
tanks which contain hazardous materials or petroleum products being located on
the Property other than in connection with the operation of the Property;

(2) There is no litigation pending or, to the actual knowledge of the Employees,
threatened against or with respect to Seller in its capacity as owner of the
Property or landlord under the Leases, or against the Property or the Leases;

(3) There is no condemnation or similar proceeding currently pending or, to the
actual knowledge of the Employees, threatened against the Property; and

(4) The list of Contracts on Exhibit I to this Agreement is and shall be, to the
actual knowledge of the Employees, complete and correct in all material
respects.

(5) The current Rent Roll attached as Exhibit K hereto is and shall be complete
and correct in all material respects. With respect to the Leases, except as set
forth on Exhibit J, there are not as of the date of this Agreement any
delinquencies in the payment of rent by tenants and Seller has not received any
notice from any tenant as to any alleged default of the landlord thereunder, nor
do the Employees have actual knowledge of nor have they given any notices to
tenants of alleged defaults under the Leases. In addition, Employees have no
actual knowledge of any events or circumstances which with the passage of time,
or the giving of notice,

 

6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

or both would become a material default of the landlord or any tenant under any
Lease. Seller has received no notice that any tenant is a debtor in any pending
bankruptcy proceeding, nor has any tenant informed Seller that it intends to
file for bankruptcy. There are no agreements, written or oral, with any tenant
to purchase the Property. There are no leasing commissions or tenant
improvements due under the Leases, nor will any be due upon renewal of the
Leases as a result of any agreement entered into by Seller, except as disclosed
in the Leases or except as set forth on Exhibit J. Seller has delivered to
Purchaser complete copies of all existing Leases and amendments to those Leases.
Prior to the end of the Inspection Period, Seller shall deliver to Purchaser an
updated Exhibit J.

(6) Except as set forth on Exhibit I, neither Seller nor the other party is in
material default under any Contract, nor is any event or circumstance present
which with the passage of time, or the giving of notice, or both would become a
material default of Seller or such other party.

(7) Seller has not received any written notice from any governmental authority
of any alleged violations of any laws, ordinances, orders, codes or regulations
with respect to the Property.

(8) Neither Seller nor any of its Affiliates is: (i) a Prohibited Person
(defined below), and (ii) Seller is in full compliance with all applicable
orders, rules, regulations and recommendations of The Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of the Treasury.

The term “Prohibited Person” shall mean any person or entity:

(a) Listed in the Annex to, or otherwise subject to the provisions of the
Executive Order No. 13224 on Terrorist Financing effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);

(b) That is owned or controlled by, or acting for or on behalf of, any person or
entity that is listed in the Annex to or is otherwise subject to the provisions
of the Executive Order;

(c) With whom Purchaser is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering law, including the Executive
Order;

(d) Who commits, threatens or conspires to commit, or supports "terrorism" as
defined in the Executive Order;

(e) That is named as a "specially designated national and blocked person" on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website, www.ustreas.gov/offices/enforcement/ofac
or at any replacement website or other replacement official publication of such
list; or

(f) Who is an Affiliate of or affiliated with a person or entity listed above.

The term “Affiliate” as used herein shall mean, as to any person or entity, any
other person or entity that, directly or indirectly, is in control of,
controlled by, or is under common control with such person or entity or is a
director or officer of such person or entity or of an Affiliate of such person
or entity. As used herein, the term "control" means the possession, directly or
indirectly, of the power to direct, or cause the direction of, management,
policies or activities of a person or entity, whether through ownership of
voting securities, by contract or otherwise.

(9) There is no right of first refusal, right of first offer, or right of first
negotiation to purchase or lease currently affecting the Property, except as may
be disclosed pursuant to the tenant estoppel letters, the Leases, the Permitted
Exceptions or as otherwise disclosed to Purchaser pursuant to this Agreement.

(10) The Due Diligence Materials and all other documents delivered by Seller to
Purchaser or made available for Purchaser's inspection pursuant to Exhibit L are
complete and correct in all material respects.

(11) There are no maintenance contracts, service contracts or any other
contracts (whether oral or written) affecting or relating to the Property which
shall survive the Closing, except those Contracts approved or assumed by
Purchaser pursuant Section 6.3, if any. At the Closing, there shall be no
outstanding contracts entered into by Seller for the construction or repair of
the Property

 

7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

which have not been fully paid for, and Seller shall cause to be discharged all
mechanics' and material suppliers liens arising from any labor or materials
furnished to the Property prior to Closing.

Seller agrees to advise Purchaser in writing if, subsequent to the date of this
Agreement and prior to the Closing, the Employees learn that any of the
representations and warranties set forth in this Section 2.5d.iii is no longer
true or correct in any material respect; in which event, unless Seller elects to
cause and does cause the representation and/or warranty to again become true or
correct prior to the Closing, Purchaser’s sole remedies shall be to terminate
this Agreement at or prior to the Closing (provided that if the termination
occurs after the Closing, it shall not affect the parties’ rights and
obligations under this Agreement or the Deed, which shall remain in effect) or
to waive any objection to the representation or warranty to the extent it has
become untrue or incorrect and to proceed with the Closing. Subject to the
preceding sentence, these warranties and representations, as supplemented or
amended by any such subsequent disclosure, shall be deemed restated at Closing,
but shall only survive Closing for a period of 9 months.

In the event that one or more of the conditions set forth in this Section 2.5
has not been satisfied or waived by Purchaser on or before the Closing Date,
then unless otherwise agreed to by Seller and Purchaser and except for any
additional remedies available to Purchaser in the event of a default by Seller
under Section 4.1b, Purchaser’s exclusive remedy shall be to request the Title
Company to return the Deposit to Purchaser, whereupon this Agreement shall
terminate and neither party shall have any further rights or obligations under
this Agreement except as expressly provided in this Agreement.

The representations and warranties set forth in this Section 2.5d.iii shall be
subject to the limitations set forth in Section 8.23.

ARTICLE 3.

CLOSING AND POST-CLOSING

ADJUSTMENTS

Section 3.1Closing Adjustments. The following are to be apportioned at the
Closing on a per diem basis through and including 11:59 p.m. Mountain Time of
the day preceding the Closing Date with respect to the Property:

a. Taxes and Assessments. Real property taxes and real property assessments for
the Property for the year of Closing, payable in the following calendar year,
shall be apportioned between Seller and Purchaser as of the date of Closing.
Such apportionment shall be computed on the basis of the most recent assessed
valuation and mill levy information, and shall constitute a final
settlement.  Purchaser understands that it shall be solely responsible for
payment of all special assessments against the Property which are assessed for
improvements to the Property or the surrounding land which are installed after
Closing.

b. Rents. Base rents, parking rents, escalation or reimbursement payments for
real estate and personal property taxes, insurance premiums, CAM or other
operating expenses and charges, payable with respect to the Property for the
month of Closing shall be prorated as of the Closing Date. Percentage rents for
each tenant obligated therefor shall be pro-rated on the basis of the number of
days lapsed during the tenant’s percentage rent period as of the Closing Date
and not on the basis of the amount of the tenant’s sales which accrued during
such percentage rent period as of the Closing Date. Such prorations may not be
capable of determination at the Closing Date, in which event, such prorations
shall be made within 90 days after Closing; provided, however, that to the
extent any tenant required to pay percentage rent is not required to report its
sales within said 90-day period, then such proration shall be made within thirty
days following receipt by Purchaser of such sales report. All rents received by
Seller under the Leases which are attributable to the period of time prior to
the date of Closing will be retained by Seller. All rents received by Seller
under the Leases which are attributable to the period of time commencing as of
the date of Closing and thereafter will be paid or credited to Purchaser. With
respect to any tenant (“Delinquent Tenant”) who owes rent and other charges
which at Closing are past due, such past due rents and other charges
(“Delinquencies”) shall not be prorated. Purchaser shall remit such
Delinquencies, if any, if, as and when collected by Purchaser. If a payment is
received by Purchaser from a Delinquent Tenant, such payment shall be applied by
Purchaser first to the most recent rent then due from such Delinquent Tenant to
Purchaser, if any, then to any Delinquencies that are owed to Seller. The right
to receive and to collect all rents and profits, delinquent or otherwise, shall
be assigned by Seller to Purchaser at Closing, except that Seller shall retain
the right to collect all Delinquencies from any Delinquent Tenants of the
Property, including the right to sue any such Delinquent Tenant in a collection
action; provided, however, that following the Closing, Seller shall not have any
right to commence or pursue any eviction action against any Delinquent Tenant.
Purchaser agrees to use reasonable efforts to collect all such rents on Seller’s
behalf for ninety (90) days after Closing.

 

8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

At least 5 days prior to the Closing Date, Seller shall provide Purchaser with a
reconciliation of operating expense reimbursements under the Leases (“CAM
Charges”) as of the Closing Date, together with such supporting documentation as
Purchaser may reasonably request. In the event the reconciliation indicates that
additional CAM Charges will be due to any of the tenants, Purchaser shall
receive a credit on the Purchase Price equal thereto for each of the tenants who
has overpaid. In the event the reconciliation indicates that additional CAM
Charges will be due from any of the tenants, such additional CAM Charges shall
be paid by Purchaser (if collected by Purchaser) post-closing in the manner
specified below.  To the extent tenants have underpaid CAM Charges as of the
Closing, Purchaser shall bill said tenants for the underpayments
(“Underpayments”) in the calendar year 2015 as permitted under the tenant’s
Lease, and shall make reasonable efforts (without the requirement to initiate
litigation) to collect the same on Seller’s behalf. All amounts collected by
Purchaser for Underpayments shall be applied first to the cost of collection and
the balance shall be delivered to Seller within 10 business days from
Purchaser’s receipt thereof. Within 60 days after the Closing Date, Seller shall
provide Purchaser with a final reconciliation of CAM Charges through the Closing
Date, together with such supporting documentation as Purchaser may reasonably
request. If the final reconciliation indicates that Purchaser received a credit
at Closing for overpaid CAM Charges that was more than it was entitled to
receive, Purchaser shall remit the excess to Seller within 10 business days from
its receipt of the final CAM reconciliation and supporting documentation.  If
the amount received by Purchaser at Closing for overpaid CAM Charges was less
than Purchaser should have received, the shortfall shall be paid to Purchaser by
Seller at the same time Seller delivers the final CAM reconciliation and
supporting documentation to Purchaser. If the final CAM reconciliation indicates
that there are still Underpayments, the Underpayments shall be treated in the
manner provided above.

c. Security Deposits. Seller, at its option, shall either (a) deliver funds in
an amount equal to the Security Deposits to Purchaser at Closing, or (b) have
the amount of the Security Deposits credited against the Purchase Price. In
either event, Purchaser shall be deemed to have accepted a transfer of the
Security Deposits from Seller at Closing.

d. Leasing Commissions. Seller shall be responsible for the payment of all
leasing commissions and referral fees relating to Leases entered into prior to
the date of this Agreement, other than those commissions or fees due or payable
as a result of the exercise of renewal options or other options or rights under
existing Leases which are exercised on or after the date of this Agreement or as
a result of any Leases executed on or after the date of this Agreement and any
renewal, expansion or other modification of Leases executed on or after the date
of this Agreement, in each case, in accordance with this Agreement, which shall
be Purchaser’s responsibility (provided that each of those Leases which are in
effect on the date of this Agreement are listed on Exhibit J to this Agreement
or are otherwise disclosed to Purchaser in writing prior to the end of the
Inspection Period). Purchaser shall reimburse Seller at the Closing to the
extent Seller has paid any such leasing commissions or referral fees which are
the responsibility of Purchaser. Each party agrees to indemnify, defend and hold
the other harmless from and against any and all liability for leasing
commissions, referral fees and other costs and expenses owed by that party under
this Section.

e. Tenant Improvements and Other Expenses. Seller shall be responsible for the
payment of all tenant improvement expenses (including all hard and soft
construction costs, whether payable to the contractor or to the tenant), tenant
allowances, moving expenses and other out-of-pocket costs which are the
obligation of the landlord under the Leases entered into prior to the date of
this Agreement, except as set forth in the following sentence with respect to
renewal options or expansion options under those Leases. Purchaser shall be
responsible for the payment of all such tenant improvement expenses, tenant
allowances, moving expenses and other out-of-pocket costs which are the
obligation of the landlord under (A) existing Leases relating to the renewal
periods or additional space under renewal options or expansion options under the
existing Leases exercised on or after the Effective Date (provided those Leases
are listed on Exhibit J) or (B) the Leases entered into on or after the
Effective Date. Purchaser shall reimburse Seller at the Closing to the extent
Seller has paid any such expenses which are the obligation of Purchaser. Seller
shall in no event be obligated to pay for any change orders or additions to the
tenant improvements or changes in the scope of the work or the specifications
agreed to by Purchaser and issued on or after the Closing Date.  Seller and
Purchaser hereby acknowledge that pursuant to that certain Office Building Lease
dated February 7, 2002, between Seller and Halliburton Company, as amended
pursuant to that certain First Amendment and Assignment of Office Building Lease
dated December 9, 2008, among Seller, Halliburton Company and Halliburton Energy
Services, Inc., a Delaware corporation (“Halliburton”), as further amended
pursuant to that certain Second Amendment to Office Building Lease dated July 1,
2014 (collectively, the “Lease”), between Seller and Halliburton, Seller agreed
to provide Halliburton with a tenant improvement allowance up to $1,007,860.00
(the “Halliburton Allowance”). Subject to the terms of the Lease, any portion of
the Halliburton Allowance that has not been paid by Seller to Halliburton on or
before December 31, 2016 shall be forfeited by Halliburton.   Seller and
Purchaser hereby acknowledge and agree that any obligation to pay the
Halliburton Allowance is Seller’s, and to secure such obligation Seller shall at
Closing deposit in escrow with the Title Company a portion of the Purchase Price
equal to the Halliburton Allowance (the “Escrowed TI Funds”). The Escrowed TI
Funds shall be held in escrow by the Title Company until disbursed in accordance
with the Lease and pursuant to an escrow holdback agreement among Seller,
Purchaser and Title Company, the form of which shall be agreed upon prior to the
expiration of the Inspection Period.

 

9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

f. Payments under Contracts. All amounts due and payable under the Contracts
through the date of Closing shall be paid by Seller. All payments due and
payable under the Contracts during the period of time from and after the date of
Closing shall be paid by Purchaser. For purposes of the foregoing sentences, all
payments due and payable under the Contracts shall be determined by prorating
the amount of the Contract over the term of the Contract or the period to which
such payment applies. So, for example, if a Contract has a term of thirty days
with a payment of $300 to be paid on the first day of the term of the Contract,
then the $300 payment shall be treated as if it is due and payable at $10/day
over the term of the Contract. Seller shall receive a credit for the portion of
any prepaid amount under a Contract which is attributable to the period of time
after the date of Closing. All deposits under any of the Contracts shall be
retained by Seller as its exclusive property or Seller may elect to assign such
deposits to Purchaser and receive a credit for such amounts at Closing.

g. Personal Property and Sales Taxes. All personal property taxes assessed
against the Personal Property through the date of Closing shall be paid by
Seller. All personal property taxes assessed against the Personal Property from
and after the date of Closing shall be paid by Purchaser. Purchaser shall pay
all sales and use taxes associated with sale of the Personal Property by Seller
to Purchaser.

h. Utility Charges. All utility charges will be prorated as of the date of
Closing, and Seller shall pay all charges assessed through the date of Closing
if a final billing is available. If a final billing is unavailable, Seller shall
deposit with the Title Company an amount estimated by the Title Company to be
sufficient to pay the final billing when it becomes available, with any excess
amount to be refunded to Seller. Seller shall receive a credit for the portion
of any prepaid amount which is attributable to the period of time after the date
of Closing. All deposits paid to utilities shall be retained by Seller as its
exclusive property or Seller may elect to receive a credit at Closing in the
full amount of such deposits.

i. Miscellaneous Closing Costs. Seller shall pay the costs associated with
providing Purchaser with the Title Policy described in Section 2.5. All normal
and customary real estate recording and documentary fees payable in connection
with the purchase and sale of the Property shall be paid by Purchaser. Any fee
for closing services which is charged by the Title Company shall be shared
equally by Seller and Purchaser.  Except as otherwise expressly provided in this
Agreement, Purchaser and Seller shall pay their own fees and expenses incurred
in the preparation, execution and performance of their respective obligations
under this Agreement.

Section 3.2Post-Closing Apportionments. Seller and Purchaser agree to use
reasonable efforts to calculate all apportionments required under this ARTICLE 3
(and to make the applicable payments resulting from those calculations) with
respect to those items of income and expense which are not known, have not been
received or cannot be accurately or finally determined on the Closing Date by no
later than 60 days after the Closing Date. Each other item of income and expense
which is subject to apportionment under this ARTICLE 3 but which is not known,
has not been received or cannot be accurately or finally determined on the
Closing Date shall be apportioned retroactive to the Closing Date, and the
payment made on such apportionment within 30 days after the date that the
apportionment becomes ascertainable, i.e., the date by which each party, in its
good faith business judgment, has sufficient information to make the
apportionment. The parties agree that each party shall have the right following
Closing, on reasonable written notice to the other, from time to time to review
the books and records of such other party pertaining solely to the operations of
the Property to the extent necessary to confirm the amounts of adjustments
payable to Seller and/or Purchaser following the Closing, and Seller and
Purchaser shall instruct their respective Property managers and former Property
managers to make their books and records available for this purpose.

Purchaser and Seller shall cooperate as necessary following the Closing in order
to promptly and in good faith discharge their respective obligations under this
ARTICLE 3. Notwithstanding the foregoing, any claim for an adjustment under
Section 3.1 will be valid only if made in writing with reasonable specificity
within one year of the Closing Date, except in the case of items of adjustment
which at the expiration of that period are subject to pending litigation or
administrative proceedings. Claims with respect to items of adjustment which are
subject to litigation or administrative proceedings will be valid only if made
on or before the later to occur of (a) the date that is one year after the
Closing Date; and (b) the date that is 180 days after a final order is issued in
such litigation or administrative hearing. Both parties shall use good faith
efforts to resolve any disputed claims promptly.  The provisions of this ARTICLE
3 shall survive the Closing.

 

10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

ARTICLE 4.

DEFAULT

Section 4.1Default and Termination.

a. Purchaser’s Default. If Purchaser defaults in its obligation to close, or
otherwise commits a material default under this Agreement, Seller shall have the
right (i) if the default occurs prior to or at Closing, as Seller’s exclusive
remedy, except as expressly set forth elsewhere herein, to terminate this
Agreement and to demand payment of, collect and retain the Deposit as liquidated
damages; or (ii) if the default occurs after Closing, to obtain any equitable or
legal remedy for that default including, but not limited to, specific
performance and money damages, and to obtain from Purchaser reasonable
attorneys’ fees incurred in connection with obtaining any such remedy.

b. Seller’s Default. If Seller defaults in its obligation to close or otherwise
commits a material default under this Agreement, Purchaser shall have, as its
exclusive remedies, the right (i) if the default occurs prior to or at Closing,
to terminate this Agreement and to obtain the return of the Deposit; or (ii)
regardless of the date on which the default occurs, to treat this Agreement as
being in full force and effect and to obtain specific performance to require
Seller (a) to remove any Liens and fulfill Seller’s obligations under ARTICLE 3;
and (b) in addition to the removal of any Liens, to convey such title to the
Property as it is able to convey, without any reduction in the Purchase Price;
and (c) if Seller willfully and wrongfully refuses to close in accordance with
this Agreement despite there being no default by Purchaser and Purchaser’s being
ready, willing and able to close in accordance with this Agreement, then, and
only in that event, Purchaser shall have the right to recover Purchaser’s money
damages resulting from such willful and wrongful refusal to close, and (d) to
obtain from Seller reasonable attorneys’ fees incurred in connection with
obtaining any such remedy. If Seller defaults in any of its post-Closing
obligations, Purchaser shall have the right to obtain any legal or equitable
remedy for that default, including without limitation, specific performance.

c. Termination of Agreement. Upon termination of this Agreement in the manner
set forth in this Section and the receipt of the Deposit as provided above,
neither party shall have any further obligations or liabilities hereunder except
as otherwise provided in this Agreement. Seller or Purchaser, as the case may
be, shall authorize the Title Company to deliver the Deposit to the party
entitled to it and, if it refuses to do so, it shall be liable in damages to
that party.

ARTICLE 5.

CASUALTY AND

CONDEMNATION

Section 5.1Casualty. In the event that prior to the Closing Date the
improvements on the Property are damaged by fire or other casualty, Seller shall
notify Purchaser and Purchaser shall have the option either (a) to terminate
this Agreement by notice given to Seller within 15 days after Purchaser receives
the notice of the casualty (but only if the right to terminate exists
hereunder); or (b) to close this sale by paying Seller the entire Purchase Price
for the Property and (i) to the extent the damage has not been repaired prior to
the Closing, receiving all of Seller’s rights with respect to recovery for such
unrepaired damage caused by the fire or casualty under Seller’s existing
insurance policies, without compromise; or (ii) if Seller and Purchaser agree at
or prior to the Closing, receiving a credit on the Purchase Price of the amount
they estimate will be required to repair the damage (which shall be a final
settlement). In the event Purchaser elects to terminate this Agreement as
provided, the Deposit shall be returned to Purchaser by the Title Company and
neither party shall have any further liability or obligation to the other except
as expressly provided in this Agreement. The right of termination due to any
such fire or other casualty shall only exist if the damage caused by the
casualty is material and has not been completely repaired prior to the Closing.
A material casualty is one that results in damage to the improvements on the
Property in excess of $250,000.00, or that materially and adversely affects
access, parking, floor area ratios, or zoning setbacks or other requirements on
the Property, or that allows one or more of the Major Tenants to abate rent or
terminate its Lease. If the casualty is not material and has not been completely
repaired prior to the Closing, then at the Closing Purchaser shall receive a
credit on the Purchase Price equal to the amount of the deductible applicable to
that casualty under Seller’s existing insurance policies and, to the extent the
damage has not been repaired prior to the Closing, Purchaser shall receive all
of Seller’s rights with respect to recovery for such unrepaired damage under
Seller’s existing insurance policies, or if Seller and Purchaser so agree under
this Section 5.1(b)(ii), then Purchaser shall receive a credit on the Purchase
Price equal to the amount Seller and Purchaser agree it will cost to repair the
damage. If the casualty is not covered by Seller’s existing insurance policies,
and if Purchaser and Seller are unable to agree on the amount of the credit due
to Purchaser as the cost to repair the damage, then Purchaser shall be entitled
to terminate this Agreement as

 

11

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

set forth above in this Section. Seller shall be responsible for the payment of
any such repairs made prior to the Closing and shall be entitled to the
insurance proceeds applicable to those repairs. 

Section 5.2Condemnation. If, between the date of this Agreement and Closing, any
portion of the Property that is of such size and configuration or character to
be, in Purchaser’s reasonable judgment, material to the operation of the
Property (which shall include, without limitation, a taking of property valued
at more than $250,000.00, or that materially and adversely affects access,
parking, floor area ratios, or zoning setbacks or other requirements on the
Property, or that allows one or more of the Major Tenants to abate rent or
terminate its Lease) is taken in condemnation (a “Material Taking”), Purchaser
shall have the right by written notice given to Seller prior to or at Closing to
terminate this Agreement, and in the event of such a termination Purchaser shall
be entitled to the return of the Deposit, after which Purchaser and Seller shall
have no further liability or obligation under this Agreement, except as
otherwise provided in this Agreement. If, between the date of this Agreement and
Closing, any portion of the Property is taken in condemnation that is not a
Material Taking, Purchaser may not terminate this Agreement for that reason, and
Seller and Purchaser shall perform their respective obligations under this
Agreement, except with respect to the part of the Property so taken; and
Purchaser shall be entitled to all the condemnation proceeds and Purchaser shall
not receive any reduction in or credit against the Purchase Price in respect of
such condemnation.

ARTICLE 6.

OPERATION OF THE PROPERTY; LEASING; SERVICE

CONTRACTS

Section 6.1Operation of the Property. Seller agrees that between the date of
this Agreement and the Closing Date, (a) Seller shall, subject only to
conditions beyond Seller’s reasonable control, continue to operate and maintain
the Property in its present condition, ordinary wear and tear excepted, (b)
Seller shall not initiate or consent to any proposed changes in the zoning of
all or any part of the Property and (c) Seller shall maintain in full force or
effect its existing insurance coverage on the Property.

Section 6.2Leasing. From the date of this Agreement until the end of the
Inspection Period, before entering into any new Leases for space at the
Property, Seller shall provide Purchaser with a courtesy copy of the term sheet,
and after entering into any such new Leases, Seller shall provide Purchaser with
a copy of each executed new Lease, but in no event shall Purchaser’s consent be
required during this period for the execution of any new Leases. However, from
the end of the Inspection Period until the Closing Date, if Purchaser has not
elected to terminate this Agreement as provided in Section 2.5d.i above, Seller
shall not without Purchaser’s prior written approval, which shall not be
unreasonably withheld, conditioned, or delayed: (a) voluntarily terminate,
modify, renew, or accept a surrender (in whole or in part) of any of the Leases;
or (b) enter into any new Leases. Purchaser shall notify Seller in writing
within 5 days after its receipt of each proposed termination, modification or
renewal of an existing Lease or proposed new Lease, along with the final form of
the new Lease, if applicable, all available exhibits to those Leases, any
written information Seller has received about the tenants, and the cost of all
tenant-improvement work and leasing commissions to be incurred by the landlord
in connection with the Lease of either its approval or disapproval. In the event
Purchaser fails to notify Seller of its approval or disapproval of any such
termination, modification, renewal or proposed new Lease within this 5-day
period, then Purchaser shall be deemed to have approved it.

Section 6.3Service Contracts. Seller agrees that after the date of this
Agreement it will not enter into any Contracts which cannot be terminated on 30
days’ notice without the payment of a penalty or other amount, other than in
accordance with Section 6.2, without the prior written consent of Purchaser,
which will not be unreasonably withheld, conditioned, or delayed. At least 5
business days before the end of the Inspection Period, Purchaser shall deliver a
notice to Seller specifying which of the Contracts it intends to assume and
which Purchaser requests that Seller terminate on or before the Closing Date.
Within 2 business days after receipt of Purchaser’s notice, Seller (if it has
not already done so) shall advise Purchaser whether any of the Contracts
specified by Purchaser cannot be terminated or can be terminated only with the
payment of a fee or penalty which Seller is unwilling to pay, and:

a. With respect to those Contracts which cannot be terminated, Purchaser shall
deliver notice to Seller, within 2 business days of receipt of Seller’s notice,
that Purchaser has either agreed to assume those Contracts or has elected to
terminate this Agreement, in which latter instance, the Deposit and any interest
accrued on it shall be refunded to Purchaser and neither Seller nor Purchaser
shall have any further liability to the other except as expressly provided in
this Agreement; and

b. With respect to those Contracts which can be terminated, but only with the
payment of a fee or penalty which Seller is unwilling to pay, Purchaser shall
deliver notice to Seller within 2 business days of receipt of Seller’s notice,
that Purchaser has either

 

12

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

agreed to pay the termination fee or penalty or has elected to terminate this
Agreement, in which latter instance, the Deposit and any interest accrued on it
shall be refunded to Purchaser and neither Seller nor Purchaser shall have any
further liability to the other except as expressly provided in this Agreement.

Effective as of the Closing Date, Seller shall give notice of termination of all
Contracts related to the leasing, management and operation of the Property,
other than the Contracts which Purchaser has elected to assume.

ARTICLE 7.

GENERAL DISCLAIMER

Except as otherwise expressly stated in this Agreement or in any agreement or
instrument executed and delivered by Seller to Purchaser at the Closing,
including but not limited to representations and warranties set forth in Section
2.5 and Section 8.3b of this Agreement and the limited warranty of title
expressly set forth in the Deed (collectively the “Surviving Representations”),
Seller hereby expressly disclaims any and all representations and warranties of
any kind or character, express or implied, with respect to the Property, and
Purchaser agrees to accept the Property “as is, where is, with all faults.”
Without limiting the generality of the preceding sentence or any other
disclaimer set forth herein, Seller and Purchaser hereby agree that, except for
the Surviving Representations, Seller has not made and is not making any
representations or warranties, express or implied, written or oral, as to (a)
the nature or condition, physical or otherwise, of the Property or any aspect
thereof, including, without limitation, any warranties of habitability,
suitability, merchantability or fitness for a particular use or purpose, or the
absence of latent vices or defects in the Property; (b) the nature or quality of
construction, structural design or engineering of the improvements or the state
of repair or lack or repair of any of the improvements; (c) the quality of the
labor or materials included in the improvements; (d) the soil conditions,
drainage conditions, topographical features, access to public rights-of-way,
availability of utilities or other conditions or circumstances which affect or
may affect the Property or any use to which the Property may be put; (e) any
conditions at or which affect or may affect the Property with respect to any
particular purpose, use, development potential or otherwise; (f) the area, size,
shape, configuration, location, capacity, quantity, quality, cash flow, expenses
or value of the Property or any part thereof; (g) the nature or extent of title
to the Property, or any easement, servitude, right-of-way, possession, lien,
encumbrance, license, reservation, condition or otherwise that may affect title
to the Property; (h) any environmental, geological, structural, or other
condition or hazard or the absence thereof heretofore, now or hereafter
affecting in any manner the Property, including but not limited to, the presence
or absence of asbestos or any environmentally hazardous substance on, in, under
or adjacent to the Property; or (i) the compliance of the Property or the
operation or use of the Property with any laws, ordinances or regulations of any
governmental body (including specifically, without limitation, any zoning laws
or regulations, any building codes, any environmental laws, and the Americans
with Disabilities Act of 1990, 42 U.S.C. 12101 et seq.). The provisions of this
ARTICLE 7 shall be binding on Purchaser and each of its permitted assignees and
shall survive the Closing.

Purchaser has been given or is being given the opportunity to inspect the
Property, and the Leases, the Contracts and other materials (including, without
limitation, title materials) relating to the Property that Purchaser deemed
necessary to inspect and review in connection with the Property or this
Agreement, and Purchaser has retained such environmental consultants, structural
engineers and other experts as it deemed necessary to inspect the Property and
review such materials. Purchaser is relying on its own investigation and the
advice of its experts regarding the Property, and upon its review of Leases,
Contracts, and other materials, and not on any representations or warranties of
Seller (other than the Surviving Representations). Purchaser acknowledges that
Seller makes absolutely no representations or warranties with respect to the
accuracy or completeness of any information, reports or other materials
delivered to Purchaser, except as may be expressly set forth in the Surviving
Representations, and that the Purchase Price reflects the fact that this is an
“as is, where is, with all faults” transaction.

ARTICLE 8.

MISCELLANEOUS

Section 8.1Special Districts. Purchaser hereby agrees and acknowledges that as
of the date of this Agreement, the Property is included within various districts
and special districts which are quasi-municipal corporations organized and
existing under the laws of the State of Colorado (collectively, the “District
s”) and certain other authorities which are authorities established pursuant to
Colorado law (collectively, the “Authorities”), and that as a result of such
inclusion the Property and the rights and interests of Purchaser therein are
subject to (a) current and future taxation by the Districts and the Authorities
for all purposes for which the Districts and the Authorities are authorized to
tax; and (b) any and all actions other than taxation, such as imposition of
impact fees or

 

13

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

site connection and service fees, that the Districts and the Authorities
lawfully may take that may affect the Land and/or the rights and interests of
Purchaser therein. Purchaser hereby agrees, following the Closing Date, to
comply with the terms of all rules or regulations of the Districts and the
Authorities affecting the Land, as amended or modified from time to time. 

Section 8.2Confidentiality, Distribution of Information and Use of Marks.

a. Confidentiality. Without the prior written consent of the other, neither
Seller nor Purchaser shall disclose to any person or entity (other than persons
or entities who have a need to know in connection with Seller’s or Purchaser’s
business and who, except in the case of governmental regulatory authorities,
agree to keep the information confidential) any of the terms or provisions of
this Agreement.   This restriction does not apply to information contained in
public or recorded closing documents executed as part of this transaction or to
information required in connection with litigation between the parties with
respect to this Agreement or to information required to be disclosed by
applicable law. Notwithstanding anything else in this Agreement to the contrary,
each party hereto (and each employee, representative, or other agent of any
party) may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of any and all transaction(s) contemplated
herein and all materials of any kind (including opinions or other tax analyses)
that are or have been provided to any party (or to any employee, representative,
or other agent of any party) relating to such tax treatment or tax structure,
provided, however, that this authorization of disclosure shall not apply to
restrictions reasonably necessary to comply with securities laws.  This
authorization of disclosure is not intended to permit disclosure of any other
information including (without limitation) (i) any portion of any materials to
the extent not related to the tax treatment or tax structure of the transaction;
(ii) the identities of participants or potential participants in the
transaction; (iii) the existence or status of any negotiations; (iv) any pricing
information; (v) any financial information or historic tax return information
relating to any party to the transaction; or (vi) any other term or detail not
related to the tax treatment or tax structure of the transaction.

b. Use of Marks. Purchaser acknowledges that the trademarks, service marks
and/or trade names referenced in Section 1.19 of the Vesting Deed and any
variations thereof (collectively, the “Marks”) are the sole and exclusive
property of Seller or Seller’s affiliate. Purchaser agrees not to claim any
superior right to the Marks and further agrees not to use the Marks in any
manner whatsoever in conjunction with the Project or with its business or
property on the Land unless it has obtained prior permission in writing, in the
form of a license or other agreement, from Seller.

Section 8.3Authority of Seller and Purchaser.

a. Purchaser. Purchaser represents and warrants that as of the date of this
Agreement and as of the date of Closing, Purchaser is and shall be a duly
organized and validly existing corporation under the laws of the State of
Maryland, is and shall be in good standing under the laws of the State of
Maryland, and has and shall have full and lawful right and authority to execute
and deliver this Agreement and to consummate and perform the transactions
contemplated in it. Furthermore, Purchaser represents and warrants that the
person or persons executing this Agreement and any documents required under it
on behalf of Purchaser have the full legal power and authority to do so.
Purchaser also represents and warrants that the consummation and performance of
the transactions contemplated by this Agreement will not constitute a default or
result in the breach of any term or provision of any contract or agreement to
which Purchaser is a party so as to adversely affect the consummation of these
transactions.

b. Seller. Seller represents and warrants that, as of the date of this Agreement
and as of the date of Closing, Seller is and shall be a duly formed and validly
existing limited liability company under the laws of the State of Colorado, is
and shall be in qualified to do business in and in good standing under the laws
of the State of Colorado, and has and shall have full and lawful right and
authority to execute and deliver this Agreement and to consummate and perform
the transactions contemplated in it. Furthermore, Seller represents and warrants
that the person or persons executing this Agreement and any documents required
under it on behalf of Seller have the authority to do so.  Seller also
represents and warrants that the consummation and performance of the
transactions contemplated by this Agreement will not constitute a default or
result in the breach of any term or provision of any contract or agreement to
which Seller is a party so as to adversely affect the consummation of these
trans- actions.

Section 8.4Brokers. Purchaser and Seller each represent and warrant to the other
that no broker or finder other than CBRE, Inc., 1225 17th Street, Suite 2950,
Denver, Colorado 80202 (“Broker”) has been engaged by either party in connection
with this sale. Seller agrees that if and only if this sale is closed in
accordance with this Agreement, Seller shall pay the brokerage commission owed
to the Broker in connection with this sale in accordance with a separate written
agreement between Seller and the Broker. Each party further represents and
warrants to the other that no person or entity except Broker claims or will
claim any commission, finder’s fee or other amounts by, through, under or as a
result of any relationship with such party because of this transaction. Each
party agrees to

 

14

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

indemnify and hold the other party harmless from and against any and all costs,
expenses, claims, losses or damages, including also reasonable attorneys’ fees,
resulting from any breach of the representations and warranties contained in
this Section 8.4.   Broker shall be responsible for paying any commissions or
fees owed to any person or entity claiming by, through or under or as a result
of any relationship or arrangement with Broker, and Broker shall indemnify and
hold Seller and Purchaser harmless from and against any and all costs, expenses,
claims, losses or damages, including also reasonable attorneys’ fees, arising
from or out of any such claim, relationship or arrangement. 

Section 8.5Assignability.

a. Purchaser’s Assignability.   Purchaser may assign its rights and obligations
hereunder without the prior written consent of Seller provided (i) the assignee
is a single member limited liability company and the sole member of such
assignee is Purchaser, and (ii) Purchaser delivers to Seller at least 5 days
prior to the Closing a copy of the assignment, under which Purchaser remains
liable for all of Purchaser’s obligations under this Agreement through the
Closing, and under which the assignee assumes all of the Purchaser’s obligations
under this Agreement (a “Permitted Transfer”). Except with respect to a
Permitted Transfer, Purchaser cannot assign all or any part of its rights or
obligations under this Agreement without the prior written consent of Seller.
Any assignment made in violation of the terms of this Section shall be void and
of no force and effect. For purposes of this Section, an assignment by Purchaser
shall include, but not be limited to, a transfer or transfers by any means of
more than 55% in the aggregate of the voting stock or voting interest in
Purchaser.

b. Seller’s Assignability. Seller may assign all or any part of its rights and
obligations hereunder without the consent, written or otherwise, of Purchaser or
any other person or entity, provided that Seller shall remain liable for its
obligations under this Agreement until the Closing.

Section 8.6Notices. All notices required or permitted under this Agreement shall
be given by nationally recognized overnight courier delivery service (fees
prepaid), or by hand delivery, directed as follows:

If intended for Seller, to:

Highlands Ranch Shea Center II, LLC

6380 S. Fiddlers Green Circle, Suite 400

Greenwood Village, CO 80111

Attn: Peter A. Culshaw

Email: peter.culshaw@sheaproperties.com

with a copy to:

Jeffrey H. Donelson, Esq. Regional Counsel

Shea Homes Limited Partnership

1805 Shea Center Drive, Suite 450

Highlands Ranch, CO 80129

Email: jeff.donelson@sheaproperties.com

and with a copy to:

Elizabeth A. Sharrer

Holland & Hart LLP Suite 3200

555 Seventeenth Street

Denver, CO 80202

Email: lsharrer@hollandhart.com

 

15

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

If intended for Purchaser, to:

Gary Katz

NetREIT, Inc.

1282 Pacific Oaks Place

Escondido, CA 92029-2900

Email: gkatz@netreit.com

with a copy to:

Kathryn Richman, General Counsel

NetREIT, Inc.

1282 Pacific Oaks Place

Escondido CA 92029-2900

Email: krichman@netreit.com

Any notice delivered by nationally recognized overnight courier services in
accordance with this Section shall be deemed to have been delivered upon being
deposited with such carrier, but, in the case of intended recipients who have an
email address listed above, only if concurrently with that deposit a copy of the
notice is sent by email to that intended recipient. If that copy is not sent by
email to any intended recipient who has an email address listed above, the
notice shall not be deemed to have been delivered until actually received by the
intended recipient. Either party, by notice given as above, may change the
address to which future notices or copies of notices may be sent.

Section 8.7Binding Effect. Subject to Section 8.5, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, executors, personal representatives, successors and permitted
assigns.

Section 8.8Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and may not be modified in any manner except by an instrument in
writing signed by both parties. This Agreement supersedes and replaces all
earlier agreements or understandings of the parties, whether written or oral.

Section 8.9Headings. The headings herein are inserted only for convenient
reference and do not define, limit or prescribe the scope of this Agreement or
any Section or subsection.

Section 8.10No Merger. The representations, covenants and agreements contained
herein shall not merge into the various documents executed and delivered at the
Closing and shall survive Closing, except as limited in this Agreement.

Section 8.11Counterparts. This Agreement may be executed in any number of
counterparts which together shall constitute a final Agreement.

Section 8.12Severability. If any provision of this Agreement or its application
to any person or situation, to any extent, shall be held invalid or
unenforceable, the remainder of this Agreement, and the application of that
provision to persons or situations other than those to which it has been held
invalid or unenforceable, shall not be affected, but shall continue valid and
enforceable to the fullest extent permitted by law.

Section 8.13No Waiver. No waiver by either party of any provision hereof shall
be deemed a waiver of any other provision or of any subsequent breach by either
party of the same or any other provision.

Section 8.14U.S. Dollars. All dollar amounts stated in this Agreement are in
United States dollars and all funds shall be delivered in United States
currency.

Section 8.15Construction of Agreement. Seller and Purchaser acknowledge each to
the other that both they and their counsel have reviewed and revised this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments or exhibits to it.

 

16

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Section 8.16Governing Law; Attorneys’ Fees. This Agreement shall be governed by
and construed in accordance with the laws of the State of Colorado. In the event
of any litigation between the parties with respect to the subject matter of this
Agreement, the prevailing party shall be entitled to recover all of its
reasonable attorneys’ fees from the other party. 

Section 8.17Recordation. Purchaser shall not place this Agreement or any of its
terms and provisions, or any notice, memorandum or other written evidence of it,
of record without the prior written consent of Seller, which Seller may withhold
in its sole discretion. Any violation of the terms and conditions of this
Section by Purchaser shall, at the option of Seller, render this entire
Agreement null and void and of no further force or effect.

Section 8.18Relationship of P arties. Nothing in this Agreement shall be
construed or deemed to make or constitute Seller and Purchaser partners, joint
venturers or any other form of joint participants in the acquisition and
ownership of the Property, and Seller and Purchaser agree and acknowledge that
the sole and exclusive nature of their relationship is as seller and purchaser.

Section 8.19Exhibits; Section References. All exhibits to this Agreement are a
part of this Agreement and are incorporated into it by reference. References to
section numbers and exhibits, unless otherwise stated, are to sections in and
exhibits to this Agreement.

Section 8.20Date of This Agreement. References to the “date of this Agreement”
or the “Effective Date” mean the date on which both Seller and Purchaser have
signed this Agreement (including counterparts).

Section 8.21Consideration. Notwithstanding any other provision in this
Agreement, if this Agreement terminates for any reason and Seller is not
entitled to receive the Deposit, then Seller shall be entitled to receive and
retain $200.00 out of the Deposit as consideration for the rights and options
given to Purchaser in this Agreement.

Section 8.22Tax Deferred Exchange. Purchaser and Seller agree upon the request
of the other to cooperate with the requesting party in closing this transaction
as an exchange pursuant to Internal Revenue Code Section 1031, provided that:

(1) The party to whom the request is made shall incur no additional liability in
connection therewith, and said party shall not have an obligation to actually
take title to an exchange property;

(2) The requesting party shall indemnify and hold the other harmless from any
claims, demands, causes of action, judgments, expenses, costs and attorneys’
fees (collectively “Claims”) which result from the requesting party’s or a third
party’s non- performance of any exchange agreement(s); and

(3) The Closing is not delayed beyond the outside Closing Date by the exchange.
In the event the parties execute an exchange agreement and the exchange escrow
is not in a position to close as of the Closing, Seller and Purchaser shall
immediately execute documents to effectuate a straight sale of the Property to
Purchaser from Seller as if the exchange document had never been executed.

Section 8.23Cap on Limited Representations of Seller. Seller shall have no
liability to Purchaser for a breach of any representation or warranty set forth
in Section 2.5d.iii of this Agreement unless (a) the valid claims for all such
breaches of Section 2.5d.iii of this Agreement collectively aggregate more than
$10,000.00, in which event the full amount of such valid claims shall be
actionable, up to the Cap (as defined below), and (b) written notice containing
a description of the specific nature of such breach shall have been given by
Purchaser to Seller and an action shall have been commenced by Purchaser against
Seller prior to the expiration of said one-year period. Purchaser agrees to
first seek recovery under any insurance policies, Contracts and Leases prior to
seeking recovery from Seller and Seller shall not be liable to Purchaser if
Purchaser’s claim is satisfied from such insurance policies, Contracts or
Leases. As used herein, the term “Cap” shall mean the total aggregate amount of
$1,250,000.00. Notwithstanding anything to the contrary set forth herein, if any
of the representations and warranties set forth in Section 2.5d.iii is untrue or
incorrect in any material respect and the Employees actually knew (without
independent investigation) that such representation and warranty was untrue in
any material respect, then Purchaser shall be entitled to pursue all remedies
available to it at law or in equity, not limited by the Cap, including without
limitation recovery of its actual damages resulting from such fraudulent
misrepresentation. This Section shall survive Closing.

Section 8.24Audit. No later than sixty (60) days following the Closing and upon
Purchaser’s reasonable prior written request and at Purchaser’s sole cost and
expense, Purchaser may request that its independent outside accounting firm
(herein “Auditor”)

 

17

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

prepare an audit of the operating income from the Property in conformity with
the requirements of Rule 3-14 of Regulations S-X promulgated by the Securities
and Exchange Commission for the calendar year 2014 and the 1st, 2nd and if
completed, 3rd quarters for 2015 (herein “Property Audit”). In the event such an
audit is needed, Seller agrees to provide Auditor with reasonable access to its
books and records solely related to the Property as defined herein in connection
with the preparation of the Property Audit, and a copy of the same shall be
provided to Seller promptly upon completion. Purchaser agrees to compensate
Seller for their actual out-of- pocket expenses incurred in connection with the
Property Audit (including, but not limited to, the costs associated with any
representation letter, if any, that Seller is mandated by applicable Federal law
to provide). Purchaser acknowledges that Seller’s agreement to facilitate the
Property Audit as herein provided is being made strictly as an accommodation to
Purchaser, without representation or warranty of any kind to or for the benefit
of Purchaser. In no event shall any Property Audit or update thereto give rise
to or be grounds for a claim or lawsuit by Purchaser against Seller, and
Purchaser agrees to indemnify and hold Seller harmless from any claim, damage,
loss, cost, expense or liability which Seller may incur or to which Seller is at
any time subjected as a result of Seller’s compliance with this Section 8.24. 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

18

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Signature Page to Purchase and Sale Agreement

Between

HIGHLANDS RANCH SHEA CENTER II, LLC, As

Seller, And

NETREIT, INC., As

Purchaser

 

SELLER:

 

HIGHLANDS RANCH SHEA CENTER II, LLC,

a Colorado limited liability company

 

 

By:

Shea Properties Management Company, Inc.,

a Delaware corporation, its manager

 

 

 

By: Shea Properties Management Company, Inc.,

a Delaware corporation, its manager

 

 

 

 

By:

 

 

 

Assistant Secretary

 

 

 

 

By:

 

 

 

Assistant Secretary

 

 

 

Dated:

 

 

 

19

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Signature Page(Cont'd) to Purchase and Sale

Agreement

Between

HIGHLANDS RANCH SHEA CENTER II, LLC, As

Seller,

And

NETREIT, INC., As

Purchaser

 

PURCHASER:

 

NETREIT, INC.,

a Maryland corporation

 

By:

 

Name:

 

Its:

 

 

 

Dated:

 

 

 

 

20

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXHIBIT A

LEGAL DESCRIPTION

Lot 435B-1A, Highlands Ranch filing No. 134-A, 10th Amendment, County of
Douglas, State of Colorado, according to the recorded plat thereof.

 

 

 

 

A-1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXHIBIT B

LIST OF TANGIBLE PERSONAL PROPERTY

Lobby

6 - Chairs

2 - Small Tables

2 - Small Planters

4 - Large Planters

2 - Benches

Shop/Office

1 - Building Automation Computer

1 - Security System Computer

1 - 6' Fiberglass Ladder

1 - 8' Fiberglass Ladder

1 - Shelving Unit

1 - Light bulb Cart

1 - Tool Cabinet

1 - Print Rack

1 - Printer

Learning Center

85 - Chairs

15 - Tables

8 - Rolling Chairs

2 - Television Sets

1 - Television Stand

1 - Shelving Unit

1 – Podium

 

 

 

 

B-1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXHIBIT C

SPECIAL WARRANTY DEED

This SPECIAL WARRANTY DEED (“Deed”) evidences a conveyance by HIGHLANDS RANCH
SHEA CENTER II, LLC, a Colorado limited liability company, whose address is 6380
S. Fiddlers Green Circle, Suite 400, Greenwood Village, CO   80111 (“Grantor”),
to NETREIT, INC., a Maryland corporation (“Grantee”), whose address is 1282
Pacific Oaks Place, Escondido, CA 92029-2900.

Grantor, for and in consideration of the sum of $10.00 and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, has granted, bargained, sold and conveyed, and by these presents
does grant, bargain, sell, convey and confirm unto Grantee, its successors and
assigns forever, that certain real property in the County of Douglas, Colorado
(the “County”), which is described on Exhibit A attached to this Deed, together
with all improvements situated thereon (such real property, and improvements
being referred to herein collectively as the “Property”);

TO HAVE AND TO HOLD the Property above bargained and described, with the
appurtenances unto Grantee, its successors and assigns forever. And Grantor, for
itself, its successors and assigns, does covenant and agree that Grantor shall
and will WARRANT AND FOREVER DEFEND the Property in the quiet and peaceable
possession of Grantee, its successors and assigns, against all and every person
or persons lawfully claiming or to claim the whole or any part thereof by,
through, or under Grantor, except for the lien of general taxes and assessments
for the current year and all subsequent years and the matters shown on Exhibit B
attached to this Deed (the “Permitted Exceptions”).

This conveyance is made by Grantor and accepted by Grantee subject to the
reservations, restrictions, rights, covenants and agreements contained in that
certain Special Warranty Deed by Shea Homes Limited Partnership, a California
limited partnership, to Grantor, recorded August 21, 2000, in Book 1884 at Page
2083 of the County real property records, as amended, all of which shall be
binding upon Grantee and its successors and assigns and shall run with and
burden the Property and its appurtenant rights and interests

All representations, warranties and covenants, if any, made in this Deed are
made for the sole benefit of Grantee and its successors, assignees and grantees
and shall not inure to the benefit of any third party, including any title
insurer through subrogation or otherwise.

Dated:                   , 2015.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

 

C-1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Signature Page to Special Warranty

Deed

Between

HIGHLANDS RANCH SHEA CENTER II, LLC, AS

GRANTOR AND

NETREIT, INC., AS GRANTEE

 

GRANTOR:

 

HIGHLANDS RANCH SHEA CENTER II, LLC,

a Colorado limited liability company

 

 

By:

Shea Properties Management Company, Inc.,

a Delaware corporation, its manager

 

 

 

By:

 

 

 

Assistant Secretary

 

 

 

 

By:

 

 

 

Assistant Secretary

 

STATE OF COLORADO

)

 

) ss.

COUNTY OF

 

)

The foregoing instrument was acknowledged before me this                    day
of              , 2015, by               as the                and by
             as the              of Shea Properties Management Company, Inc., a
Delaware corporation, as manager of HIGHLANDS RANCH SHEA CENTER II, LLC, a
Colorado limited liability company.

Witness my hand and official seal.

 

 

Notary Public

My commission expires:
                                                                      .

 

C-2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXHIBIT A

To

Special Warranty Deed

LEGAL DESCRIPTION

Lot 435B-1A, Highlands Ranch filing No. 134-A, 10th Amendment, County of
Douglas, State of Colorado, according to the recorded plat thereof.

 

C-3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXHIBIT B

To

Special Warranty Deed

PERMITTED EXCEPTIONS

 

 

 

C-4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXHIBIT D

ASSIGNMENT AND ASSUMPTION OF LEASES

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (“Assignment”) is executed as of the
           day of             , 2015 (the “Effective Date”), between HIGHLANDS
RANCH SHEA CENTER II, LLC, a Colorado limited liability company (“Assignor”),
and NETREIT, INC., a Maryland corporation (“Assignee”), with reference to the
following:

Recitals

A. Concurrently with the delivery of this Assignment, Assignor has sold to
Assignee and Assignee has purchased from Assignor that certain real property in
the County of Douglas, State of Colorado, known as Highlands Ranch Shea Center
II and more particularly described on Exhibit A attached hereto and incorporated
herein by reference (“Property”), pursuant to that certain Purchase and Sale
Agreement dated as of ___________, as same may have been amended from time to
time (the “Purchase Agreement”).

B. Pursuant to the Purchase Agreement, Assignor is to assign to Assignee all of
Assignor’s interest as lessor under those certain written leases between
Assignor and various tenants, as specified on Exhibit B hereto (collectively,
the “Leases”).

IN CONSIDERATION of the foregoing, the parties hereto agree as follows:

1. Assignor hereby assigns to Assignee all of Assignor’s rights, title and
interest in, to and under the Leases, together with (i) any and all rights,
title, estates and interests of Assignor as lessor under the Lease, whether now
owned or hereafter acquired, in and to any improvements and fixtures located
thereon, (ii) any and all rights, privileges, easements, rights of way or
appurtenances appertaining thereto (including, without limitations, any and all
rents, issues, profits, royalties, income and other benefits derived from the
Property) hereafter accruing, and any and all claims, causes of action, rights
to proceeds or awards related to the Property hereafter accruing, and (iii) any
and all rights, title, estates and interests of Assignor in and to any
subleases, if any, relating to the Property.

2. Assignee hereby accepts the foregoing assignment and assumes Assignor’s
obligations under the Leases accruing from and after the effective date hereof,
and acknowledges receipt of the security deposits and/or prepaid rents (if any)
in the amounts specified in the escrow closing statement, if any.

3. In the event of any litigation between Assignor and Assignee arising out of
the obligations of the parties under this Assignment or concerning the meaning
or interpretation of any provision contained herein, the losing party shall pay
the prevailing party’s costs and expenses of such litigation, including, without
limitation, reasonable attorneys’ and expert witness’ fees and costs.

4. The terms of this Assignment shall bind and inure to the benefit of the
parties hereto and their respective heirs, legal representatives and successors
and assigns.

5. Assignor hereby covenants that it will, at any time and from time to time
upon written request therefor, without the assumption of any additional
liability thereby, execute and deliver to Assignee, its successors and assigns,
any new or confirmatory instruments and take such further acts as Assignee may
reasonably request to fully evidence the assignment contained herein.

6. This Assignment may be executed in one or more counterparts, each of which
shall be considered one and the same instrument, and may also be executed by way
of facsimile signatures.

[Remainder of Page Intentionally Left Blank.]

 

D-1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date and year first above written.

 

ASSIGNOR:

 

HIGHLANDS RANCH SHEA CENTER II, LLC,

a Colorado limited liability company

 

 

By:

Shea Properties Management Company, Inc.,

a Delaware corporation, its manager

 

 

 

By:

 

 

 

Assistant Secretary

 

 

 

 

By:

 

 

 

Assistant Secretary

 

 

 

ASSIGNEE:

 

 

 

NETREIT, INC.,

a Maryland corporation

 

 

 

By:

 

Name:

 

Its:

 

 

 

D-2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXHIBIT A

To

Assignment and Assumption of Leases

LEGAL DESCRIPTION

Lot 435B-1A, Highlands Ranch filing No. 134-A, 10th Amendment, County of
Douglas, State of Colorado, according to the recorded plat thereof.

 

D-3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXHIBIT B

To

Assignment and Assumption of Leases

LIST OF LEASES

(see attached)

 

 

 

 

D-4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXHIBIT E

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS, LICENSES,

PERMITS, AND WARRANTIES, SURVEYS AND PLANS, LEASING MATERIALS AND INTANGIBLES

THIS ASSIGNMENT (the “Assignment”) is dated, entered into and effective as of
                   , 2015 (“Effective Date”), by and between HIGHLANDS RANCH
SHEA CENTER II, LLC, a Colorado limited liability company (“Assignor”), and
NETREIT, INC., a Maryland corporation (“Assignee”), with reference to the
following:

R E C I T A L S:

A. Concurrently with the delivery of this Assignment, Assignor has sold to
Assignee and Assignee has purchased from Assignor that certain real property
located in the County of Douglas, State of Colorado, known as Highlands Ranch
Shea Center II and more particularly described on Exhibit A attached hereto and
incorporated herein by reference (“Property”), pursuant to that certain Purchase
and Sale Agreement dated as of               , as same may have been amended
from time to time (the “Purchase Agreement”).

B. Pursuant to the Purchase Agreement, Assignor is to assign to Assignee, to the
extent that they are in existence and are assignable (i) certain service and
maintenance contracts described on Exhibit B attached hereto and incorporated
herein by reference (the “Service Contracts”), (ii) to the extent they may be
transferred by Assignor and are in existence and effect, all licenses, permits,
approvals and authorizations required for the use and operation of the Property;
and warranties covering any portion of the Property (together, the “Licenses,
Permits and Warranties”) (iii) all existing surveys, blueprints, drawings, plans
and specifications (including, without limitation, structural, HVAC, mechanical
and plumbing plans and specifications) in Assignor’s possession (the “Surveys
and Plan s”); (iv) all tenant lists, lease files, lease booklets, manuals and
promotional and advertising materials concerning the Property or used in
connection with the operation of the Property, to the extent they are located at
the Property or the Property manager’s office, but excluding any confidential or
proprietary internal books and records of Assignor maintained at any of
Assignor’s offices, internal and external appraisals and/or evaluations of the
Property, budgets and any other privileged or proprietary information (the
“Leasing Materials”); and (v) to the extent of any proprietary rights of
Assignor therein, the non-exclusive right to use the name “Highlands Ranch Shea
Center II” now used in connection with the Property (the “Name”) in common with
the owners or tenants of the Property, but excluding any other Marks (as defined
below), provided that Assignor shall retain the right to use the Name for
marketing purposes identifying the Property as a project developed by Assignor
or an affiliate of Assignor.

C. Pursuant to the Purchase Agreement, Assignee is to assume certain obligations
of Assignor under the Service Contracts and Assignee is to accept the assignment
of the Licenses, Permits and Warranties, the Surveys and Plans, the Leasing
Materials, and the Name.

NOW, THEREFORE, in consideration of the promises and conditions contained
herein, the parties hereby agree as follows:

1. Assignor hereby assigns to Assignee all of its right, title and interest, if
any, and to the extent that the same is assignable, in and to the Service
Contracts, the Licenses, Permits and Warranties, the Surveys and Plans, the
Leasing Materials, and the Name. The Personal Property herein conveyed expressly
excludes the trademarks, service marks and/or trade names “Highlands Ranch,”
“Highlands Ranch Business Park,” “Highlands Ranch Shea Center,” “Shea Center,”
and “New Town of Highlands Ranch,” and any variations thereof (except with
respect to the Name), which are and shall remain the sole and exclusive property
of Assignor (the “Marks”).

2. Assignee assumes all of the owner’s obligations under the Service Contracts.

3. In the event of any litigation between Assignor and Assignee arising out of
the obligations of the parties under this Assignment or concerning the meaning
or interpretation of any provision contained herein, the losing party shall pay
the prevailing party’s costs and expenses of such litigation, including, without
limitation, reasonable attorneys’ and expert witness’ fees and costs.

4. This Assignment shall be binding on and inure to the benefit of the parties
hereto, their heirs, executors, administrators, successors-in-interest and
assigns.

 

E-1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

5. Assignor hereby covenants that it will, at any time and from time to time
upon written request therefor, without the assumption of any additional
liability thereby, execute and deliver to Assignee, its successors and assigns,
any new or confirmatory instruments and take such further acts as Assignee may
reasonably request to fully evidence the assignment contained herein.

6. This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original but all of which taken together shall constitute one
and the same instrument, and may be executed by way of facsimile signatures.

[Remainder of Page Intentionally Left Blank.]

 

E-2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment the day
and year first above written.

 

ASSIGNOR:

 

HIGHLANDS RANCH SHEA CENTER II, LLC,

a Colorado limited liability company

 

 

By:

Shea Properties Management Company, Inc.,

a Delaware corporation, its manager

 

 

 

By:

 

 

 

Assistant Secretary

 

 

 

 

By:

 

 

 

Assistant Secretary

 

 

 

ASSIGNEE:

 

 

 

NETREIT, INC.,

a Maryland corporation

 

 

 

By:

 

Name:

 

Its:

 

 

 

E-3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXHIBIT A

To Assignment of Contracts

LEGAL DESCRIPTION

Lot 435B-1A, Highlands Ranch filing No. 134-A, 10th Amendment, County of
Douglas, State of Colorado, according to the recorded plat thereof.

 

E-4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXHIBIT B

To Assignment of Contracts

LIST OF CONTRACTS

 

 

 

E-5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXHIBIT F

BILL OF SALE

KNOW ALL MEN BY THESE PRESENTS, that HIGHLANDS RANCH SHEA CENTER II, LLC, a
Colorado limited liability company (“Seller”), having its office at 6380 S.
Fiddlers Green Circle, Suite 400, Greenwood Village, CO 80111, for and in
consideration of the sum of $10.00 and other good and valuable consideration,
the receipt and sufficiency of which is acknowledged, paid by NETREIT, INC., a
Maryland corporation (“Purchaser”), having its office at 1282 Pacific Oaks
Place, Escondido, CA  92029-2900, has granted, bargained, sold, transferred and
delivered, and does grant, bargain, sell, transfer and deliver unto Purchaser,
its successors and assigns, all of Seller’s right, title and interest in and to
all tangible personal property owned by Seller and used solely in connection
with the real property described on Exhibit A attached hereto and incorporated
herein by reference, including those items shown on Exhibit B attached hereto
and incorporated herein by reference (collectively, the “Personal Property”).

Except as set forth herein, this Bill of Sale is made without representation,
warranty, or recourse, express or implied.

Seller warrants and represents that it owns the Personal Property listed on
Exhibit B, free of liens and encumbrances.

ALL WARRANTIES OF QUALITY, FITNESS AND MERCHANTABILITY ARE HEREBY EXCLUDED.

Dated As Of:                                   , 2015.

 

SELLER:

 

HIGHLANDS RANCH SHEA CENTER II, LLC,

a Colorado limited liability company

 

 

By:

Shea Properties Management Company, Inc.,

a Delaware corporation, its manager

 

 

 

By:

 

 

 

Assistant Secretary

 

 

 

 

By:

 

 

 

Assistant Secretary

 

 

F-1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXHIBIT A

To Bill of Sale

REAL PROPERTY DESCRIPTION

Lot 435B-1A, Highlands Ranch filing No. 134-A, 10th Amendment, County of
Douglas, State of Colorado, according to the recorded plat thereof.

 

F-2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXHIBIT B

To Bill of Sale

LIST OF PERSONAL PROPERTY

 

 

 

F-3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXHIBIT G

FORM OF NOTICE TO TENANTS

TENANT NOTIFICATION LETTER

                          , 2015

To the Tenants of Highlands Ranch Shea Center II:

 

RE:

Your lease (as amended and assigned, and together with all guarantees thereof,
collectively, the “Lease”) at 1805 Shea Center Drive, Highlands Ranch,
Colorado80129 (the “Property”)

Dear Tenant:

This is to advise you that, effective this date (the “Effective Date”),
HIGHLANDS RANCH SHEA CENTER II, LLC, a Colorado limited liability company
(“Seller”), has sold the Property referenced above to NETREIT, INC., a Maryland
corporation (“Purchaser”), having a principal address at 1282 Pacific Oaks
Place, Escondido, CA 92029 and (b) Purchaser has assumed all obligations of the
landlord under the Lease from and after the Effective Date.

Effective immediately, all rent and other payments due under your Lease should
be made payable to “                                ” and should be delivered to
the following:

 

1282 Pacific Oaks

Place

Escondido, CA

92029

or such other place as Purchaser may, from time to time, designate in writing.

Any security deposits, letters of credit, promissory notes or other instruments,
whether for security or otherwise, held by Seller in connection with the Lease
(if any, collectively, “Lease Security”) have also been transferred to
Purchaser, and Purchaser is, subject to the terms and conditions of the Lease,
solely responsible for returning any Lease Security to which Tenant is entitled
at the termination of the Lease.

Additionally, effective immediately,                       is no longer the
manager of the Property. The new manager of the Property is
                                       .

Effective as of the Effective Date, all notices and other communication to the
landlord under your Lease should be delivered to the following:

 

 

 

with required copies to:

1282 Pacific Oaks Place

 

 

Escondido, CA 92029

 

 

Attn:

Asset Manager

 

 

Phone:

760-471-8536

 

Attn:             Phone:                E-mail:                         

Fax:

760-471-0399

 

 

E-mail:

sgiffin@netreit.com

 

 

Please contact Purchaser’s representative, Sean Giffin of NetREIT at
760-471-8536, if you have any questions regarding this transfer.

[signature page follows]

 

G-1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Very truly yours,

 

Seller:

 

HIGHLANDS RANCH SHEA CENTER II, LLC,

a Colorado limited liability company

 

 

By:

Shea Properties Management Company, Inc., a Delaware corporation, its manager

 

 

 

By:

 

 

 

Assistant Secretary

 

 

 

 

By:

 

 

 

Assistant Secretary

 

 

 

G-2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXHIBIT H

ESTOPPEL LETTER FORM

TENANT ESTOPPEL CERTIFICATE

 

Today’s Date:

 

 

Lease Date:

 

 

 

 

 

Lease Commencement Date:

 

 

Lease Expiration Date:

 

 

 

 

 

 

Dates of Amendments or Modifications:

 

 

 

 

 

 

Property Name and Address:

 

 

 

 

 

 

 

 

 

Landlord:

 

 

 

 

 

 

 

 

 

 

Purchaser:

 

 

 

 

 

 

 

 

 

 

Tenant:

 

 

d/b/a

 

 

 

 

 

 

Leased Premises: Suite/Unit: #                                   Leased Square
Footage:                                                                s.f.

 

 

 

 

 

Monthly Rental (excluding CAM): $                               Annual Rental
(excluding CAM): $                              

 

 

 

 

 

Security Deposit Paid:$                               / Portion previously
applied by Landlord:$                              .

The Lease is [ ] or is not [ ] guaranteed.

The undersigned states that he/she is fully authorized on behalf of the Tenant
in the above-described Lease to execute this letter and hereby certifies to the
Purchaser and to

                        , in its capacity as mortgage lender (together with its
successors and/or assigns in such capacity, hereinafter, “Lender”), that the
information set forth herein is true and accurate:

1. An accurate and complete list of Tenant’s lease agreement, modifications, and
amendments (the “Lease”) is referenced above. The Lease is in full force and
effect. There are no other promises, agreements, understandings or commitments
between Landlord and Tenant relating to the Leased Premises. Tenant has not
assigned, sublet, encumbered or otherwise transferred all or any part of the
Leased Premises or the Lease.

2. Tenant has taken possession of the Leased Premises and is open for business
and in operation therein. All work which is the responsibility of Landlord under
the Lease has been completed and furnished to the satisfaction of Tenant.

3. Tenant has not given Landlord any notice of termination under the Lease. To
the best of Tenant’s knowledge and belief, no uncured default, event of default,
or breach by Landlord or Tenant currently exists under the Lease and there are
no conditions that, with the passage of time or the giving or notice, or both,
would constitute such a default or breach. Tenant has no claim against Landlord
under the Lease and no offset or defense to the enforcement of the terms of the
Lease.

4. Tenant is obligated to pay rent to Landlord at the rate set forth in the
Lease and is current in all payments required under the Lease. Tenant has not
prepaid any rent or other amounts to Landlord other than rent and other charges
due and payable in the calendar month of this certification. Tenant is not
entitled to any current or future credits, reductions, offsets, free rent, rent
concessions or abatements of rent or other charges under the Lease. Tenant is
not due any current or future tenant improvement allowance or similar amount
under the Lease. To Tenant’s knowledge, there are no unpaid leasing commissions
or similar charges payable with respect to the Lease.

5. In connection with its use and occupancy of the Leased Premises, Tenant is
not and will not become engaged in the production, treatment, release or storage
of hazardous or toxic substances which pose a substantial risk of imminent
damage to public health or safety or to the environment.

 

H-1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

6. Tenant is not currently a debtor in any bankruptcy, reorganization,
arrangement or insolvency proceedings.

7. Tenant has received no notice of prior sale, transfer, assignment,
hypothecation or pledge of the said Lease or of the rents secured therein.

8. Tenant has no options, rights of first refusal, expansion rights, relocation
rights, purchase rights, termination, or exclusive business rights except as
follows:

 

 

 

.

9. Tenant is not identified on the list of specially designated nationals and
blocked persons subject to financial sanctions that is maintained by the U.S.
Treasury Department, Office of Foreign Assets Control and any other similar list
maintained by the Office of Foreign Assets Control pursuant to any authorizing
United States law, regulation or Executive Order of the President of the United
States (“OFAC List”) nor is Tenant subject to trade embargo or economic
sanctions pursuant to any authorizing United States law, regulation or Executive
Order of the President of the United States.

10. Tenant agrees to attorn to and recognize as its landlord under the Lease
each party acquiring legal title to the Property by foreclosure (whether
judicial or nonjudicial) of the Security Instrument, deed-in-lieu of
foreclosure, or other sale in connection with enforcement of the Security
Instrument or otherwise in satisfaction of the Loan.

11. Tenant agrees for a period of thirty (30) days from the date hereof to
notify Purchaser and Lender in writing of any changes to the statements made by
Tenant in this Certification promptly upon Tenant’s learning of each such
change.

12. Tenant agrees to provide Lender copies of any and all notices given under
the Lease. Such notices shall be sent to Lender at the following address (or
such other address as Lender may designate):
                                        .

 

H-2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Tenant acknowledges that Purchaser and Lender will rely on this Tenant Estoppel
Certificate in making loans or otherwise extending credit to Landlord and/or
constituent partners or members of Landlord.

 

TENANT:

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

H-3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

GUARANTOR:

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

H-4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXHIBIT I

LIST OF CONTRACTS

Shea Center II (55296)

Type of Service

 

Contractor Name / Address

 

Contract

 

 

Period

 

 

Landscaping

 

[****]

 

[****]

 

 

[****]

 

 

 

 

[****]

 

 

Sweeping

 

[****]

 

[****]

 

 

[****]

 

 

 

 

[****]

 

 

HVAC

 

[****]

 

[****]

 

 

[****]

 

 

 

 

[****]

 

 

Floral

 

[****]

 

[****]

 

 

[****]

 

 

 

 

[****]

 

 

Waste Management

 

[****]

 

[****]

 

 

[****]

 

 

 

 

[****]

 

 

Janitorial

 

[****]

 

[****]

 

 

[****]

 

 

 

 

[****]

 

 

 

 

[****]

 

 

Day Porter

 

[****]

 

[****]

 

 

[****]

 

 

 

 

[****]

 

 

 

 

[****]

 

 

Lighting

 

[****]

 

[****]

 

 

[****]

 

 

 

 

[****]

 

 

Windows

 

[****]

 

[****]

 

 

[****]

 

 

 

 

[****]

 

 

Interior Foliage

 

[****]

 

[****]

 

 

[****]

 

 

 

 

[****]

 

 

Elevator

 

[****]

 

[****]

 

 

[****]

 

 

 

 

[****]

 

 

Alarm Monitoring

 

[****]

 

[****]

 

 

[****]

 

 

 

 

[****]

 

 

Snow Removal

 

[****]

 

[****]

 

 

[****]

 

 

 

 

[****]

 

 

Engineering

 

[****]

 

[****]

 

 

[****]

 

 

 

 

[****]

 

 

 

 

 

I-1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXHIBIT J

LEASING COMMISSIONS, TENANT IMPROVEMENTS AND TENANT DELINQUENCIES

Tenant Delinquencies:

1. [****]

2. [****]

3. [****]

4. [****]

5. [****]

6. [****]

7. [****]

8. [****]

9. [****]

10. [****]

11. [****]

Tenant Improvement Allowances:

 

1.

[****]

 

 

 

J-1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

EXHIBIT K

RENT ROLL

See attached pages K-2 through K-7

 

 

 

 

K-1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Highlands Ranch Shea Center II (55296)

Rent Roll with Lease Charges

As Of December 24, 2015

 

 

 

 

 

 

 

 

 

 

Rent Lease Charge

History

Unit

Sq Ft

Tenant

Charge Code

Amount

$ Per Sqft

Deposits

Lease From 

Lease To

From

To

Amount

Code

Current Leases

 

 

 

 

 

 

 

 

 

 

100,120

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

t0035496

 

 

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

130

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

t0050733

 

 

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

140

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

t0048788

 

 

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K-2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Highlands Ranch Shea Center II (55296)

Rent Roll with Lease Charges

As Of December 24, 2015

 

 

 

 

 

 

 

 

 

 

Rent Lease Charge

History

Unit

Sq Ft

Tenant

Charge Code

Amount

$ Per Sqft

Deposits

Lease From 

Lease To

From

To

Amount

Code

Current Leases

 

 

 

 

 

 

 

 

 

 

150 ,290

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

t0043466

 

 

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

160

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

t0034165

 

 

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

[****]

[****]

[****]

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

180

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

t0045248

 

 

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

Total

[****]

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K-3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Highlands Ranch Shea Center II (55296)

Rent Roll with Lease Charges

As Of December 24, 2015

 

 

 

 

 

 

 

 

 

 

Rent Lease Charge

History

Unit

Sq Ft

Tenant

Charge Code

Amount

$ Per Sqft

Deposits

Lease From

Lease To

From

To

Amount

Code

Current Leases

 

 

 

 

 

 

 

 

 

 

200

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

t0026042

 

 

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

[****]

[****]

[****]

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

Total

8,008.41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

210

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

t0042206

 

 

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

[****]

[****]

[****]

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K-4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Highlands Ranch Shea Center II (55296)

Rent Roll with Lease Charges

As Of December 24, 2015

 

 

 

 

 

 

 

 

 

 

Rent Lease Charge

History

Unit

Sq Ft

Tenant

Charge Code

Amount

$ Per Sqft

Deposits

Lease From
Lease To

From

To

Amount

Code

Current Leases

 

 

 

 

 

 

 

 

 

 

220

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

t0050513

 

 

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

[****]

[****]

[****]

 

 

[****]

[****]

[****]

[****]

 

 

 

[****]

[****]

[****]

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

220A

[****]

[****]

 

 

 

[****]

[****]

 

 

 

 

t0054652

 

 

 

 

 

[****]

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

250

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

t0054645

 

 

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

260

[****]

[****]

 

 

 

[****]

[****]

 

 

 

 

t0039491

 

 

 

 

 

[****]

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

K-5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Highlands Ranch Shea Center II (55296)

Rent Roll with Lease Charges

As Of December 24, 2015

 

 

 

 

 

 

 

 

 

 

Rent Lease Charge

History

Unit

Sq Ft

Tenant

Charge Code

Amount

$ Per Sqft

Deposits

Lease From
Lease To

From

To

Amount

Code

Current Leases

 

 

 

 

 

 

 

 

 

 

270

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

t0049085

 

 

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

280

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

t0006780

 

 

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

K-6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Highlands Ranch Shea Center II (55296)

Rent Roll with Lease Charges

As Of December 24, 2015

 

 

 

 

 

 

 

 

 

 

Rent Lease Charge

History

Unit

Sq Ft

Tenant

Charge Code

Amount

$ Per Sqft

Deposits

Lease From
Lease To

From

To

Amount

Code

Current Leases

 

 

 

 

 

 

 

 

 

 

280A

[****]

[****]

 

 

 

[****]

[****]

 

 

 

 

t0028122

 

 

 

 

 

[****]

[****]

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

400

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

t0100362

 

 

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

450

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

t0037412

 

 

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

 

 

 

 

 

[****]

[****]

[****]

[****]

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

K-7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Highlands Ranch Shea Center II (55296)

Rent Roll with Lease Charges

As Of December 24, 2015

 

 

 

 

 

 

 

 

 

 

Rent Lease Charge

History

Unit

Sq Ft

Tenant

Charge Code

Amount

$ Per Sqft

Deposits

Lease From
Lease To

From

To

Amount

Code

Current Leases

 

 

 

 

 

 

 

 

 

 

L1

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

t0051364

[****]

[****]

 

 

 

[****]

[****]

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P1

[****]

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

t0073858

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P10

 

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

t0083106

 

 

 

 

 

[****]

 

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P11

 

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

t0038056

DBA

[****]

 

 

 

[****]

 

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P12

 

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

t0041637

 

 

 

 

 

[****]

 

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P14

 

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

t0041637

 

 

 

 

 

[****]

 

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P15

 

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

t0083664

 

 

 

 

 

[****]

 

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P16

 

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

t0086441

 

 

 

 

 

[****]

 

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

K-8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

 

 

 

 

 

 

 

Rent Lease Charge

History

Unit

Sq Ft

Tenant

Charge Code

Amount

$ Per Sqft

Deposits

Lease From
Lease To

From

To

Amount

Code

Current Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P2

 

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

t0073854

 

 

 

 

 

[****]

 

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P3

 

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

t0074888

 

 

 

 

 

[****]

 

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P4

 

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

t0085316

 

 

 

 

 

[****]

 

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P5

 

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

t0085223

 

 

 

 

 

[****]

 

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P6

 

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

t0042430

 

 

 

 

 

[****]

 

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P7

 

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

t0048497

 

 

 

 

 

[****]

 

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P8

 

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

t0083086

 

 

 

 

 

[****]

 

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P9

 

[****]

[****]

[****]

[****]

[****]

[****]

 

 

 

 

t0001357

 

 

 

 

 

[****]

 

 

 

 

 

 

 

 

Total

[****]

 

 

 

 

 

 

 

 

 

 

K-9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406. [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Highlands Ranch Shea Center II (55296)

Rent Roll with Lease Charges

As of December 24, 2015

 

 

 

Square Footage

 

Lease Charges

 

Security Deposit

 

# of

Units

 

Occupancy (Per SqFt)

 

Current Leases

Future Leases

 

 

 

Occupied Units

Vacant Units

 

 

 

 

 

 

[****]

[****]

 

[****]

[****]

 

[****]

[****]

 

 

 

 

 

 

[****]

[****]

 

 

 

 

 

 

[****]

[****]

 

Totals:

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Summary of Charges by Charge Code (Current Leases only)

 

ccam

[****]

 

 

cfropp

[****]

 

 

cmis

[****]

 

 

cprk

[****]

 

 

rent

[****]

 

 

Total

[****]

 

 

K-10